Exhibit 10.6i

EXECUTION COPY

AMENDMENT AGREEMENT dated as of April 2, 2009 (this “Amendment”), to the Credit
Agreement dated as of August 20, 2004, as amended and restated as of November 4,
2005, as amended by the First Amendment dated as of April 10, 2007, and the
Second Amendment dated as of July 2, 2007 (as so amended, the “Original Credit
Agreement”), among BLOCKBUSTER INC., a Delaware corporation (the “Borrower”),
the LENDERS party thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent, CITICORP NORTH AMERICA, INC., as
Syndication Agent, and CREDIT SUISSE FIRST BOSTON, acting through its Cayman
Islands branch, as Documentation Agent.

WHEREAS, the Original Credit Agreement provides for a revolving credit facility,
with the Revolving Commitments thereunder expiring, and outstanding Revolving
Loans required to be repaid in full on or prior to, August 20, 2009;

WHEREAS, the Borrower has requested that (a) the Revolving Lenders agree to
extend the expiration of all or any portion of their Revolving Commitments, and
the final maturity of the corresponding portion of their outstanding Revolving
Loans, to September 30, 2010 and (b) certain Persons that are not Revolving
Lenders as of the date hereof acquire Revolving Commitments and Revolving Loans,
and become Revolving Lenders, as of the Restatement Effective Date (as defined
below), in each case on the terms and subject to the conditions set forth
herein;

WHEREAS, the Persons that are Revolving Lenders whose names are set forth on
Schedule 2.01 attached hereto (such Revolving Lenders being referred to as the
“Extending Revolving Lenders”; the Revolving Lenders that are not Extending
Revolving Lenders are being referred to as the “Terminating Revolving Lenders”)
and the other Persons whose names are set forth on such Schedule (such Persons
being referred to as the “New Revolving Lenders”) have agreed to provide the
Revolving Commitments and make or acquire Revolving Loans pursuant thereto, in
each case on the terms and subject to the conditions set forth herein; and

WHEREAS, in connection with the foregoing, the Borrower and the other parties
hereto desire to amend and restate, as of the Restatement Effective Date, the
Original Credit Agreement as set forth herein and to enter into certain other
agreements as set forth herein.

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, each Issuing Bank, the Swingline Lender, the
Administrative Agent, the Issuing Banks Agent, each New Revolving Lender, each
Extending Revolving Lender and the other Lenders party hereto agree as follows:

SECTION 1. Defined Terms. (a) Capitalized terms used but not otherwise defined
herein have the meanings assigned to them in the Original Credit Agreement or
the Restated Credit Agreement (as defined below), as the context may require.



--------------------------------------------------------------------------------

(b) For purposes of this Amendment, the term “Specified Revolving Lenders” means
such of the Extending Revolving Lenders and New Revolving Lenders as shall have
agreed in writing to be the Specified Revolving Lenders for the purposes hereof.

SECTION 2. Amendment and Restatement of Original Credit Agreement. Effective as
of the Restatement Effective Date, (a) the Original Credit Agreement is hereby
amended and restated to be in the form of Exhibit A attached hereto (the
Original Credit Agreement, as so amended and restated, being referred to as the
“Restated Credit Agreement”), and (b) Exhibit A to the Original Credit Agreement
is hereby amended and restated to be in the form and substance of Exhibit B
attached hereto. Except as expressly set forth therein, all Schedules referred
to in the Restated Credit Agreement shall be deemed to refer to the
corresponding Schedules to the Original Credit Agreement.

SECTION 3. Concerning the Extended Revolving Facility. (a) On the Restatement
Effective Date:

(i) The New Revolving Lenders shall be deemed to have assumed and purchased, and
the Terminating Revolving Lenders shall be deemed to have sold, assigned and
transferred, in each case without recourse, the Revolving Commitments of the
Terminating Revolving Lenders (and the proportionate part of the Revolving Loans
of the Terminating Revolving Lenders) to such extent as shall be necessary in
order that, after giving effect to all such assumptions, purchases, sales,
assignments and transfers, each New Revolving Lender shall have a Revolving
Commitment that is equal to the amount set forth with respect to such New
Revolving Lender on Schedule 2.01 hereto. Each New Revolving Lender shall be
deemed to have assumed and purchased the Revolving Commitments of the
Terminating Revolving Lenders (and the proportionate part of the Revolving Loans
of the Terminating Revolving Lenders) ratably among the Terminating Revolving
Lenders, based, with respect to each Terminating Revolving Lender, on the
percentage of the total Revolving Commitments of the Terminating Revolving
Lenders as of the Restatement Effective Date represented by such Lender’s
Revolving Commitment as of such date. The purchase price for each such
assumption and purchase shall equal the aggregate principal amount of the
Revolving Loans so purchased.

(ii) The Revolving Commitment of each Terminating Revolving Lender shall, to the
extent not assumed, assigned and transferred as provided in clause (i) above,
terminate. The Borrower shall repay all the Revolving Loans of each Terminating
Revolving Lender to the extent such Revolving Loans shall not have been
purchased, assigned and transferred as provided in paragraph (a)(i) of this
Section.

 

2



--------------------------------------------------------------------------------

(iii) The Revolving Commitment of each Extending Revolving Lender shall, to the
extent such Revolving Commitment exceeds the amount set forth with respect to
such Extending Revolving Lender on Schedule 2.01 hereto, be permanently reduced
by the amount of such excess. The Borrower shall prepay Revolving Loans of each
Extending Revolving Lender to the extent the aggregate principal amount of such
Revolving Loans exceeds as of the Restatement Effective Date the amount set
forth with respect to such Extending Revolving Lender on Schedule 2.01 hereto.

(iv) Each Eurodollar Revolving Loan outstanding on the Restatement Effective
Date after giving effect to the transactions referred to in paragraphs (a)(i),
(a)(ii) and (a)(iii) above shall convert to an ABR Revolving Loan.

(v) The Borrower shall be deemed to have requested that each Extending Revolving
Lender and each New Revolving Lender make, and each Extending Revolving Lender
and each New Revolving Lender shall make, an ABR Revolving Loan equal to the
excess of (A) the amount set forth with respect to such Extending Revolving
Lender or such New Revolving Lender, as the case may be, on Schedule 2.01 hereto
and (B) the aggregate principal amount of Revolving Loans of such Extending
Revolving Lender or such New Revolving Lender, as the case may be, outstanding
on the Restatement Effective Date after giving effect to the transactions
referred to in paragraphs (a)(i), (a)(ii) and (a)(iii) of this Section.

(vi) The Borrower shall pay to the Administrative Agent, for the account of the
Revolving Lenders entitled thereto, all interest accrued under the Original
Credit Agreement on the Revolving Loans to but excluding the Restatement
Effective Date, and all fees payable to the Revolving Lenders under the Original
Credit Agreement with respect to all periods ending prior to the Restatement
Effective Date.

(b) Each New Revolving Lender and each Extending Revolving Lender shall make the
ABR Revolving Loan required to be made by it pursuant to paragraph (a)(v) of
this Section, and each New Revolving Lender shall make the purchases required to
be made by it pursuant to paragraph (a)(i) of this Section, by wire transfer of
immediately available funds to the account of the Administrative Agent
designated by it for such purpose of an aggregate amount equal to the principal
amount of such ABR Revolving Loan required to be made by such New Revolving
Lender or such Extending Revolving Lender, as the case may be, together with, in
the case of any New Revolving Lender, the aggregate purchase price payable by
such New Revolving Lender pursuant to paragraph (a)(i) of this Section and,
subject to the final paragraph of Section 8 hereof, the Administrative Agent
shall distribute such amounts received by it to the Terminating Revolving
Lenders and the Borrower in accordance with their interests therein.

 

3



--------------------------------------------------------------------------------

(c) Each New Revolving Lender and each Extending Revolving Lender agrees that,
on and after the Restatement Effective Date, the terms and conditions of its
Revolving Commitment and Revolving Loans, including, in the case of any New
Revolving Lender, its Revolving Commitment and Revolving Loans assumed and
purchased pursuant to paragraph (a)(i) of this Section, shall be as set forth in
the Restated Credit Agreement, and that such Revolving Commitments and Revolving
Loans shall continue to be in effect and outstanding on the terms and conditions
set forth in the Restated Credit Agreement.

SECTION 4. Concerning Letters of Credit. Each Issuing Bank agrees that the
letters of credit issued by it that are set forth on Schedule 2.06 hereto (such
letters of credit being collectively referred to as the “Letters of Credit”)
shall, as of the Restatement Effective Date, constitute “Letters of Credit”
under, and be subject to the terms and conditions set forth in, the Restated
Credit Agreement. Each Issuing Bank further agrees that, notwithstanding
anything to the contrary in the Original Credit Agreement, on and after the
Restatement Effective Date, no Revolving Lender shall have any participation in
any Letter of Credit issued by such Issuing Bank, or any obligation to fund all
or any portion of any LC Disbursement made under, or any other obligation with
respect to, any such Letter of Credit.

SECTION 5. Concerning the Issuing Banks Agent. JPMorgan Chase Bank, N.A. hereby
agrees to act as the Issuing Banks Agent under the Restated Credit Agreement,
subject to the terms and conditions set forth therein.

SECTION 6. Representations and Warranties. The Borrower hereby represents and
warrants to each other party hereto that:

(a) this Amendment (i) has been duly authorized by all necessary corporate or
other organizational and, if required, stockholder action of the Borrower,
(ii) has been duly executed and delivered by the Borrower and (iii) constitutes
a legal, valid and binding obligation of the Borrower, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and

(b) after giving effect to Section 9 hereof, (i) no Default has occurred and is
continuing and (ii) the representations and warranties of each Loan Party set
forth in the Original Credit Agreement and the other Loan Documents are true and
correct in all material respects as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

SECTION 7. Effectiveness of this Amendment. This Amendment shall become
effective as of the first date (such date being referred to as the “Amendment
Agreement Effective Date”) on which each of the following conditions shall have
been satisfied:

(a) the Administrative Agent (or its counsel) shall have received from the
Borrower, each Issuing Bank, the Swingline Lender, the Issuing Banks Agent, each
New Revolving Lender, each Extending Revolving Lender and such other Lenders as,
together with the Extending Revolving Lenders, shall represent the Required
Lenders either (i) a counterpart of this Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page of this Amendment)
that such party has signed a counterpart of this Amendment;

 

4



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, of the chief
financial officer of the Borrower, dated the Amendment Agreement Effective Date,
certifying as to the solvency of the Borrower and its Subsidiaries, taken as a
whole, and of the Loan Parties, taken as a whole;

(c) the Administrative Agent shall have received a favorable written opinion
(dated the Amendment Agreement Effective Date and addressed to the
Administrative Agent, each Issuing Bank, the Issuing Banks Agent, each New
Revolving Lender and each Lender) of Kirkland & Ellis LLP, counsel for the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent;

(d) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the transactions contemplated hereby and any other legal matters relating to
the Borrower, the Loan Documents or the transactions contemplated hereby, all in
form and substance reasonably satisfactory to the Administrative Agent;

(e) the representations and warranties of the Borrower set forth in Section 6
hereof shall be true and correct as of the Amendment Agreement Effective Date,
and the Administrative Agent shall have received a certificate, dated the
Amendment Agreement Effective Date and signed by the Chief Executive Officer or
a Financial Officer of the Borrower, confirming the accuracy thereof, which
shall be in form and substance reasonably satisfactory to the Administrative
Agent;

(f) the Administrative Agent shall have received, for account of the Tranche B
Lenders entitled thereto, the Amendment Fees required to be paid pursuant to
Section 11(a) hereof; and

(g) the Administrative Agent shall have received all amounts due and payable to
the Administrative Agent on or prior to the Amendment Agreement Effective Date
pursuant to the Loan Documents, including reimbursement of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Borrower hereunder or under

 

5



--------------------------------------------------------------------------------

any other Loan Document, and the Administrative Agent and its Affiliates, and
the applicable Lenders, shall have received all amounts due and payable on or
prior to the Amendment Agreement Effective Date pursuant to certain fee letter
agreements entered into in connection with this Amendment and the transactions
contemplated hereby, including reimbursement of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by the Borrower pursuant to such letter agreements.

SECTION 8. Restatement Effective Date. The amendment and restatement of the
Original Credit Agreement as set forth in Section 2 hereof, and the amendment
and restatement of Exhibit A to the Original Credit Agreement as set forth in
Section 2 hereof, shall be effective on such date after the Amendment Agreement
Effective Date and on or prior to May 11, 2009 (the “Termination Date”) as shall
have been specified by the Borrower to the Administrative Agent in a telephonic
or written notice (such date, subject to the satisfaction or waiver of the
conditions set forth below, being referred to as the “Restatement Effective
Date”); provided that the following conditions shall have been satisfied as of
such date (or waived by an agreement in writing entered into by the
Administrative Agent, the Issuing Banks Agent, each Issuing Bank, each New
Revolving Lender and each Extending Revolving Lender):

(a) the Borrower shall have established the LC Cash Collateral Account and shall
have deposited, or substantially concurrently with the consummation of the
transactions referred to in Section 3 hereof shall deposit, into the LC Cash
Collateral Account an amount in cash equal to 105.00% of the aggregate LC
Exposure of all the Issuing Banks as of the Restatement Effective Date;

(b) the Borrower shall have paid, or substantially concurrently with the
consummation of the transaction referred to in Section 3 hereof shall pay, all
amounts required to be paid by it on the Restatement Effective Date pursuant to
Section 3 hereof;

(c) the representations and warranties of the Borrower set forth in Section 6
hereof shall be true and correct as of the Restatement Effective Date, and the
Administrative Agent shall have received a certificate, dated the Restatement
Effective Date and signed by the chief executive officer or a Financial Officer
of the Borrower, confirming the accuracy thereof, which shall be in form and
substance reasonably satisfactory to the Administrative Agent;

(d) the Administrative Agent shall have received, for account of the New
Revolving Lenders and Extending Revolving Lenders (including the Specified
Revolving Lenders) entitled thereto, the Restatement Effective Date Fees
required to be paid pursuant to Section 11(b) hereof and the Ticking Fees
required to be paid pursuant to Section 11(c) hereof;

(e) the Administrative Agent shall have received all amounts due and payable to
the Administrative Agent on or prior to the Restatement Effective Date pursuant
to the Loan Documents, including reimbursement of all out-of-pocket

 

6



--------------------------------------------------------------------------------

expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document, and the Administrative Agent and its Affiliates, and the
applicable Lenders, shall have received all amounts due and payable on or prior
to the Restatement Effective Date pursuant to certain fee letter agreements
entered into in connection with this Amendment and the transactions contemplated
hereby, including reimbursement of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Borrower pursuant to such letter agreements;

(f) each Subsidiary Loan Party shall have entered into a Reaffirmation Agreement
in form and substance reasonably satisfactory to the Administrative Agent; and

(g) notwithstanding the notice requirements set forth in Section 5.11 of the
Original Credit Agreement, if any Subsidiary has been formed or acquired within
10 days prior to the Restatement Effective Date, the Borrower shall have
notified the Administrative Agent of any such formation or acquisition; and the
Administrative Agent shall have received a certificate, dated the Restatement
Effective Date and signed by the chief executive officer or a Financial Officer
of the Borrower, to such effect.

It is agreed that, in the event any New Revolving Lender or any Extending
Revolving Lender shall have failed on the date specified by the Borrower as set
forth above to purchase or make any Loan required to be purchased or made by it
pursuant to Section 3 hereof on such date if such date were the Restatement
Effective Date (any such failure being referred to as a “Lender Default”; and
any such New Revolving Lender or any such Extending Revolving Lender being
referred to as a “Defaulting New Revolving Lender” or a “Defaulting Extending
Revolving Lender”), then, unless agreed to otherwise in writing by the Borrower,
the Administrative Agent, the Issuing Banks Agent, each Issuing Bank, each New
Revolving Lender (other than any Defaulting New Revolving Lender) and each
Extending Revolving Lender (other than any Defaulting Extending Revolving
Lender), such date shall not, whether or not the conditions set forth above
shall have been satisfied or waived, be deemed to be the “Restatement Effective
Date” for all purposes of this Amendment (other than for purposes of determining
liability, if any, of such Defaulting New Revolving Lender or such Defaulting
Extending Revolving Lender to the Borrower on account of such failure);
provided, however, that if, within three Business Days of such date, one or more
Replacement Revolving Lenders (as defined below) shall have made and/or
purchased the Loans that are the subject of all the Lender Defaults, then,
subject to the satisfaction or waiver of the conditions set forth above, the
date of such making or purchase of the Loans shall be the “Restatement Effective
Date”. The Administrative Agent shall promptly notify all the Extending
Revolving Lenders and all the New Revolving Lenders of any Lender Default, and,
to the extent necessary to give effect to this paragraph, the Termination Date
shall be extended by not more than three Business Days.

 

7



--------------------------------------------------------------------------------

SECTION 9. Going Concern Qualification Waiver. The Lenders party hereto hereby
permanently and irrevocably waive any Default or Event of Default arising from a
“going concern” or like qualification or exception, if any, contained in the
audit report of PricewaterhouseCoopers LLP with respect to the consolidated
balance sheet of the Borrower as of January 4, 2009, and the related statements
of operations, stockholders’ equity and cash flows for the fiscal year then
ended, and further agree that, for purposes of the representations and
warranties of the Borrower set forth in Section 6 hereof, insofar as such
representations and warranties relate to the representation and warranty of the
Borrower set forth in Section 3.04(c) of the Original Credit Agreement or
Section 3.04(c) of the Restated Credit Agreement, the term “Material Adverse
Effect” shall be deemed to exclude any event, condition or circumstance arising
solely from such audit report containing such a “going concern” or like
qualification or exception.

SECTION 10. Certain Other Agreements. (a) The Borrower hereby agrees that, on
and after the Amendment Agreement Effective Date and prior to the earlier of
(i) the Restatement Effective Date and (ii) the Termination Date, the Borrower
shall not request any Borrowing, or any issuance of a Letter of Credit (it being
understood that amendments (other than to increase the amount thereof), renewals
and extensions of Letters of Credit in accordance with the terms of the Original
Credit Agreement shall not be deemed to be issuances of letters of credit).

(b) Notwithstanding anything to the contrary in Section 9.04(e) of the Original
Credit Agreement, on and after the Amendment Agreement Effective Date and prior
to the earlier of (i) the Restatement Effective Date and (ii) the Termination
Date, no Lender shall sell participations in all or any portion of such Lender’s
rights and obligations under the Original Credit Agreement to any prospective
Participant unless such Participant has represented and warranted to such Lender
that such Participant is not, and for so long as it shall be a Participant will
not become, an Affiliated Assignee (it being understood that, in the event the
Restatement Effective Date shall occur, the sale of participations in Lenders’
rights and obligations under the Restated Credit Agreement shall be subject to
the limitations set forth in the Restated Credit Agreement).

(c) Each Lenders party hereto hereby waives, solely in respect of the
consummation of transactions contemplated by Section 3 hereof on the Restatement
Effective Date, compliance with Sections 2.08, 2.09(d), 2.09(e), 2.09(g),
2.12(a), 2.12(f) and 2.12(g) of the Original Credit Agreement and Section 2.03
of the Restated Credit Agreement.

(d) Notwithstanding anything to the contrary in Section 5.01(a) of the Original
Credit Agreement, no Default or Event of Default under such Section shall be
deemed to have occurred in respect of the delivery of the Borrower’s audited
consolidated balance sheet as of January 4, 2009, and the related audited
consolidated statements of operations, stockholders’ equity and cash flows for
the fiscal year then ended if the Borrower furnishes to the Administrative Agent
and the Lenders such audited consolidated balance sheet and related audited

 

8



--------------------------------------------------------------------------------

consolidated statements, all reported on as required by such Section, on or
prior to April 6, 2009 (together with the certificates required to be delivered
at such time by Sections 5.01(c) and 5.01(d)).

SECTION 11. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the account of each Tranche B Lender that delivers to the Administrative
Agent (or its counsel) an executed counterpart hereof (or a facsimile
transmission of a signed signature page of this Amendment) on or prior to 12:00
noon, New York City time, on March 31, 2009, an amendment fee (the “Amendment
Fee”) in an amount equal to 0.25% of the aggregate principal amount of such
Lender’s Term Loans outstanding as of such date. The Amendment Fee shall be
payable on, and subject to the occurrence of, the Amendment Agreement Effective
Date.

(b) The Borrower agrees to pay to the Administrative Agent, for the account of
(i) each Specified Revolving Lender, a fee in an amount equal to 8.00% of the
Revolving Commitment of such Specified Revolving Lender set forth on Schedule
2.01 hereto and (ii) each Extending Revolving Lender (other than the Specified
Revolving Lenders) and each New Revolving Lender (other than the Specified
Revolving Lenders) a fee in an amount equal to 11.25% of the Revolving
Commitment of such Extending Revolving Lender or such New Revolving Lender, as
the case may be, set forth on Schedule 2.01 hereto (such fees being collectively
referred to as the “Restatement Effective Date Fees”). The Restatement Effective
Date Fees shall be payable on, and subject to the occurrence of, the Restatement
Effective Date.

(c) The Borrower agrees to pay to the Administrative Agent (i) for the account
of each New Revolving Lender, a fee accruing as set forth herein at a rate equal
to 10.00% per annum on the amount set forth with respect to such New Revolving
Lender on Schedule 2.01 hereto and (ii) for the account of each Extending
Revolving Lender, a fee accruing as set forth herein at a rate equal to
10.00% per annum on the excess, if any, of (A) the amount set forth with respect
to such Extending Revolving Lender on Schedule 2.01 hereto over (B) the product
of (x) the Applicable Percentage under the Original Credit Agreement of such
Extending Revolving Lender as of the Amendment Agreement Effective Date and
(y) the aggregate amount set forth with respect to all the New Revolving Lenders
and all the Extending Revolving Lenders on Schedule 2.01 hereto (such fees
referred to in clause (i) and (ii) above being collectively referred to as the
“Ticking Fees”). Subject to Section 12 hereof, the Ticking Fee payable for the
account of any New Revolving Lender or any Extending Revolving Lender shall
accrue from (and including) the Amendment Agreement Effective Date to (but
excluding) the earlier of the Restatement Effective Date and the Termination
Date (computed on the basis of the actual number of days elapsed over a year of
360 days), and shall be payable on the earlier of the Restatement Effective Date
and the Termination Date. For purposes of this paragraph, any Person that is a
New Revolving Lender as of the Amendment Agreement Effective Date shall continue
to be a “New Revolving Lender” (and shall not be deemed to be an “Extending

 

9



--------------------------------------------------------------------------------

Revolving Lender”) notwithstanding that such Person shall have become a
Revolving Lender under the Original Credit Agreement after the Amendment
Agreement Effective Date.

SECTION 12. Concerning Schedule 2.01. (a) In the event any New Revolving Lender
shall have become a Defaulting New Revolving Lender, or any Extending Revolving
Lender shall have become a Defaulting Extending Revolving Lender, Schedule 2.01
hereto may be modified, by an agreement in writing entered into by the
Administrative Agent and each Replacement Revolving Lender, (i) to reduce
(including to zero) the amount set forth on such Schedule with respect to such
Defaulting New Revolving Lender or such Defaulting Extending Revolving Lender,
as the case may be, and (ii) (A) to increase the amount set forth on such
Schedule with respect to one or more other New Revolving Lenders or Extending
Revolving Lenders or (B) to add to such Schedule the name of, and the amount
with respect to, any Person that at the time thereof is not a New Revolving
Lender or an Extending Revolving Lender (each such New Revolving Lender,
Extending Revolving Lender or other Person referred to in this clause (ii) being
referred to as a “Replacement Revolving Lender”); provided, however, that the
aggregate amount of the increases or additions made pursuant to clause
(ii) above shall be equal to the aggregate amount of the reductions made
pursuant to clause (i) above. Upon execution and delivery by any Replacement
Revolving Lender that is not a party hereto as of the Amendment Agreement
Effective Date of the written agreement referred to above, such Replacement
Revolving Lender shall become a party hereto as a “New Revolving Lender” or an
“Extending Revolving Lender”, as the case may be, and shall be bound by, and
have the benefit of, the terms and provisions hereof.

(b) Following any modification of Schedule 2.01 hereto as set forth in paragraph
(a) of this Section, (i) all references herein to Schedule 2.01 hereto
(including all references thereto in Sections 3 and 11 hereof) shall be deemed
to be references to such Schedule as so modified, (ii) in the event the amount
set forth on Schedule 2.01 hereto as so modified shall have been reduced with
respect to any Defaulting New Revolving Lender or any Defaulting Extending
Revolving Lender to zero, such Defaulting New Revolving Lender or such
Defaulting Extending Revolving Lender, as the case may be, shall cease to be a
New Revolving Lender or an Extending Revolving Lender, as the case may be, for
purposes of this Agreement and (iii) the Ticking Fee payable for the account of
any Lender shall be deemed to have been accruing from (and including) the
Amendment Agreement Effective Date based on the amount set forth next to such
Lender’s name on Schedule 2.01 hereto as so modified.

SECTION 13. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Issuing Banks or the Lenders
under the Original Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Original Credit Agreement
or any other Loan Document, all of which, as amended,

 

10



--------------------------------------------------------------------------------

supplemented or otherwise modified hereby, are ratified and affirmed in all
respects and shall continue in full force and effect (it being understood and
agreed that all interest and fees accruing under the Original Credit Agreement
in respect of periods prior to the Restatement Effective Date will accrue at the
rates specified in the Original Credit Agreement prior to it being amended by
this Amendment and, subject to Section 3 hereof, be payable at the times
provided in the Original Credit Agreement). Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Original Credit Agreement, the Restated Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall constitute a Loan Document. On and after the Amendment Agreement
Effective Date or the Restatement Effective Date, any reference to the Original
Credit Agreement in any Loan Document shall mean such Original Credit Agreement
as amended hereby as of such date.

SECTION 14. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP.

SECTION 15. Waivers; Amendments. Neither this Amendment nor any provision hereof
(including any Exhibit or Schedule hereto) may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent, the Issuing Banks Agent, each Issuing Bank,
each New Revolving Lender, each Extending Revolving Lender and the Required
Lenders, subject to, in the case of any such waiver, amendment or modification
requiring the consent of any other Person under Section 9.02(b) of the Original
Credit Agreement, the consent of such Person.

SECTION 16. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 17. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.

SECTION 18. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY

 

11



--------------------------------------------------------------------------------

OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 19. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized officers as of the date first above written.

 

BLOCKBUSTER INC.,

    By

   

 

 

Name:

   

Title:

 

 

JPMORGAN CHASE BANK, N.A., individually and as the Administrative Agent, the
Swingline Lender, an Issuing Bank and the Issuing Banks Agent,

    By

   

 

 

Name:

   

Title:

 

 

13



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AGREEMENT

RELATING TO THE CREDIT AGREEMENT OF

BLOCKBUSTER INC.

Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):

 

 

     

    by

         

 

       

Name:

         

Title:

 

For any Lender requiring a second signature block:

 

     

    by

         

 

       

Name:

         

Title:

 



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

CREDIT AGREEMENT

dated as of

August 20, 2004,

as amended and restated as of April 2, 2009 and

effective as of the Restatement Effective Date,

among

BLOCKBUSTER INC.

The LENDERS Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

CITICORP NORTH AMERICA, INC.,

as Syndication Agent,

and

CREDIT SUISSE FIRST BOSTON,

as Documentation Agent

 

 

THE BANK OF NEW YORK and

WACHOVIA BANK, NATIONAL ASSOCIATION,

Co-Documentation Agents

J.P. MORGAN SECURITIES INC.

and CITIGROUP GLOBAL MARKETS INC.,

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

Definitions

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Classification of Loans and Borrowings    31

SECTION 1.03.

   Terms Generally    31

SECTION 1.04.

   Accounting Terms; GAAP    32 ARTICLE II The Credits

SECTION 2.01.

   Commitments    32

SECTION 2.02.

   Loans and Borrowings    33

SECTION 2.03.

   Requests for Revolving Borrowings    33

SECTION 2.04.

   Competitive Bid Procedure    34

SECTION 2.05.

   Swingline Loans    34

SECTION 2.06.

   Letters of Credit    34

SECTION 2.07.

   Funding of Borrowings    41

SECTION 2.08.

   Interest Elections    42

SECTION 2.09.

   Termination and Reduction of Commitments    43

SECTION 2.10.

   Repayment of Loans; Evidence of Debt    44

SECTION 2.11.

   Amortization of Loans    44

SECTION 2.12.

   Prepayment of Loans    46

SECTION 2.13.

   Fees    48

SECTION 2.14.

   Interest    49

SECTION 2.15.

   Alternate Rate of Interest    50

SECTION 2.16.

   Increased Costs    51

SECTION 2.17.

   Break Funding Payments    52

SECTION 2.18.

   Taxes    52

SECTION 2.19.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    54

SECTION 2.20.

   Mitigation Obligations; Replacement of Lenders    55 ARTICLE III
Representations and Warranties

SECTION 3.01.

   Organization; Powers    56

SECTION 3.02.

   Authorization; Enforceability    57

SECTION 3.03.

   Governmental Approvals; No Conflicts    57

SECTION 3.04.

   Financial Condition; No Material Adverse Change    57

 

i



--------------------------------------------------------------------------------

SECTION 3.05.

   Properties    58

SECTION 3.06.

   Litigation and Environmental Matters    58

SECTION 3.07.

   Compliance with Laws and Agreements    58

SECTION 3.08.

   Investment Company Status    58

SECTION 3.09.

   Taxes    58

SECTION 3.10.

   ERISA    59

SECTION 3.11.

   Disclosure    59

SECTION 3.12.

   Subsidiaries    59

SECTION 3.13.

   Insurance    59

SECTION 3.14.

   Labor Matters    59

SECTION 3.15.

   Solvency    60

SECTION 3.16.

   Senior Indebtedness    60

SECTION 3.17.

   Franchises    60

SECTION 3.18.

   Security Interests    60

SECTION 3.19.

   Use of Proceeds    62

SECTION 3.20.

   Federal Reserve Regulation    62 ARTICLE IV Conditions

SECTION 4.01.

   Restatement Effective Date    62

SECTION 4.02.

   Each Credit Event    62 ARTICLE V Affirmative Covenants

SECTION 5.01.

   Financial Statements and Other Information    63

SECTION 5.02.

   Notices of Material Events    66

SECTION 5.03.

   Information Regarding Collateral    67

SECTION 5.04.

   Existence; Conduct of Business    67

SECTION 5.05.

   Payment of Obligations    67

SECTION 5.06.

   Maintenance of Properties    67

SECTION 5.07.

   Insurance    67

SECTION 5.08.

   Books and Records; Inspection and Audit Rights    68

SECTION 5.09.

   Compliance with Laws    68

SECTION 5.10.

   Use of Proceeds and Letters of Credit    68

SECTION 5.11.

   Additional Subsidiaries    68

SECTION 5.12.

   Further Assurances    68

SECTION 5.13.

   Cash Management System    69

 

ii



--------------------------------------------------------------------------------

ARTICLE VI Negative Covenants

SECTION 6.01.

   Indebtedness; Certain Equity Securities    70

SECTION 6.02.

   Liens    71

SECTION 6.03.

   Fundamental Changes    73

SECTION 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions    73

SECTION 6.05.

   Asset Sales    74

SECTION 6.06.

   Sale and Leaseback Transactions    75

SECTION 6.07.

   Hedging Agreements    76

SECTION 6.08.

   Restricted Payments; Certain Payments of Indebtedness    76

SECTION 6.09.

   Transactions with Affiliates    76

SECTION 6.10.

   Restrictive Agreements    77

SECTION 6.11.

   Amendment of Material Documents    77

SECTION 6.12.

   Fixed Charge Coverage Ratio    78

SECTION 6.13.

   Leverage Ratio    78

SECTION 6.14.

   Capital Expenditures    78

SECTION 6.15.

   Deposit and Securities Accounts    78 ARTICLE VII Events of Default ARTICLE
VIII The Agents ARTICLE IX Miscellaneous

SECTION 9.01.

   Notices    85

SECTION 9.02.

   Waivers; Amendments    85

SECTION 9.02A

   Concerning the Issuing Banks Agent    87

SECTION 9.02B

   Concerning the Revolving Lenders    87

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver    87

SECTION 9.04.

   Successors and Assigns    89

SECTION 9.05.

   Survival    92

SECTION 9.06.

   Counterparts; Integration; Effectiveness    93

SECTION 9.07.

   Severability    93

SECTION 9.08.

   Right of Setoff    93

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process    93

 

iii



--------------------------------------------------------------------------------

SECTION 9.10.

   WAIVER OF JURY TRIAL    94

SECTION 9.11.

   Headings    94

SECTION 9.12.

   Confidentiality    94

SECTION 9.13.

   Interest Rate Limitation    95

SECTION 9.14.

   Patriot Act    95

SCHEDULES:

Schedule 3.12 — Original Effective Date Subsidiaries

Schedule 3.13 — Original Effective Date Insurance

Schedule 6.01 — Original Effective Date Existing Indebtedness

Schedule 6.02 — Original Effective Date Existing Liens

Schedule 6.10 — Original Effective Date Existing Restrictive Agreements

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 20, 2004, as amended and restated as of
April 2, 2009 and effective as of the Restatement Effective Date (as defined
below), among BLOCKBUSTER INC., the LENDERS party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent and Collateral Agent, CITICORP NORTH AMERICA,
INC., as Syndication Agent, and CREDIT SUISSE FIRST BOSTON, acting through its
Cayman Islands branch, as Documentation Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2009 CapEx Amount” has the meaning assigned to such term in Section 6.14.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreement” means an account control agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
duly executed and delivered by (a) the applicable Loan Party and (b) the
relevant depositary bank or securities intermediary.

“Additional Margin” means, for any day with respect to any Term Loan, the
applicable rate per annum set forth below based upon the Gross Leverage Ratio as
of the most recent determination date.



--------------------------------------------------------------------------------

Gross Leverage Ratio:

   Additional Margin  

Category 1

 

Greater than or equal to 4.00 to 1.00

   0.50 %

Category 2

 

Greater than or equal to 3.00 to 1.00 but less than 4.00 to 1.00

   0.25 %

Category 3

 

Less than 3.00 to 1.00

   0.00 %

For purposes of the foregoing, (a) the Gross Leverage Ratio shall be determined
as of the end of each fiscal quarter of the Borrower’s fiscal year based upon
the Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) and (b) each change in the Additional Margin
resulting from a change in the Gross Leverage Ratio shall be effective during
the period commencing on and including the date of delivery to the
Administrative Agent of such consolidated financial statements accompanied by
the compliance certificate required by Section 5.01(c) indicating such change
and ending on the date immediately preceding the effective date of the next such
change; provided that the Gross Leverage Ratio shall be deemed to be in
Category 1 at the option of the Administrative Agent or at the request of the
Required Lenders if the Borrower fails to deliver the consolidated financial
statements required to be delivered by it pursuant to Section 5.01(a) or
5.01(b), during the period from the expiration of the time for delivery thereof
until such consolidated financial statements are delivered.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.
Unless otherwise specified, references in any other Loan Document to the
“Collateral Agent” shall be deemed to be references to the Administrative Agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

2



--------------------------------------------------------------------------------

“Affiliated Assignee” means, at any time, any Person that at such time (a) owns,
directly or indirectly, beneficially or of record, Equity Interests in the
Borrower that, together with all the Equity Interests in the Borrower owned,
directly or indirectly, beneficially or of record, by any Affiliate of such
Person or any member of the group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder) that such Person is a part of,
represent more than 5.00% of the aggregate voting power represented by the
issued and outstanding Equity Interests in the Borrower, (b) has a right to
elect or appoint one or more members of the board of directors of the Borrower,
whether such right is exercisable at such time or only upon the occurrence of
any event or satisfaction of any condition, (c) is an Affiliate of the Borrower
or any Subsidiary or of any Person described in clause (a) or (b) above or
(d) is a director or an executive officer of any Person described in clause (a),
(b) or (c) above.

“Aggregate LC Obligations” means, at any time, the sum of (a) the aggregate LC
Exposure of all the Issuing Banks at such time, (b) the aggregate amount at such
time of any accrued but unpaid interest hereunder in respect of LC Disbursements
and (c) the aggregate amount at such time of any accrued but unpaid Issuing Bank
Fees.

“Affiliate Subordination Agreement” means an Affiliate Subordination Agreement
substantially in the form attached as Exhibit J to the Original Credit
Agreement.

“Agreement” means this Credit Agreement, as modified, amended or restated from
time to time.

“Alternate Base Rate” means, for any day, (a) with respect to ABR Revolving
Loans, a rate per annum equal to the greatest of (i) the Prime Rate in effect on
such day, (ii) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1.00%, (iii) the Adjusted LIBO Rate on such day (or if such day is not a
Business Day, the immediately preceding Business Day) for a deposit in dollars
with a maturity of one month, plus 1.00%, and (iv) 4.50%, and (b) otherwise, a
rate per annum equal to the greater of (i) the Prime Rate in effect on such day
and (ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1.00%. For purposes of clause (a)(iii) above, the Adjusted LIBO Rate on any day
shall be based on the rate per annum appearing on the Reuters “LIBOR01” screen
displaying British Bankers’ Association Interest Settlement Rates (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to such day for deposits in
dollars with a maturity of one month. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, as the case may be.

 

3



--------------------------------------------------------------------------------

“Amendment Agreement” means the Amendment Agreement dated as of April 2, 2009,
among the Borrower, the Lenders party thereto, the Issuing Banks, the Issuing
Banks Agent and the Administrative Agent.

“Amendment Agreement Effective Date” has the meaning assigned to such term in
the Amendment Agreement.

“Applicable Margin” means, for any day, with respect to (a) any ABR Revolving
Loan, 9.00% per annum, (b) any Eurodollar Revolving Loan, 10.00% per annum and
(c) any ABR Loan or Eurodollar Loan that is a Tranche A Term Loan or a Tranche B
Term Loan, the applicable rate per annum set forth below under the caption
“Tranche A ABR Spread”, “Tranche A Eurodollar Spread”, “Tranche B ABR Spread” or
“Tranche B Eurodollar Spread”, as the case may be, based upon the rating by S&P
and Moody’s, respectively, applicable on such day to the Index Debt plus, solely
in the case of Category 3, the Additional Margin in effect on such day:

 

Index Debt Ratings

   Tranche A
ABR Spread     Tranche A
Eurodollar
Spread     Tranche B ABR
Spread     Tranche B
Eurodollar
Spread  

Category 1

 

B+ or B1 or higher

   1.75 %   2.75 %   2.00 %   3.00 %

Category 2

 

B or B2

   2.25 %   3.25 %   2.50 %   3.50 %

Category 3

 

lower than B or B2

   2.50 %   3.50 %   2.75 %   3.75 %

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a rating in Category 3; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Margin shall be
based on the lower of the two ratings; and (c) if the ratings established or
deemed to have been established by Moody’s or S&P for the Index Debt shall be
changed, such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating

 

4



--------------------------------------------------------------------------------

system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, on any date, in respect of any lease of the Borrower
or any Subsidiary entered into as part of a Sale and Leaseback Transaction
subject to Section 6.06, (a) if such lease is a Capital Lease Obligation, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP and (b) if such lease is not a
Capital Lease Obligation, the capitalized amount of the remaining lease payments
under such lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease Obligation.

“Available Cash” means, on any date, (a) the fair market value on such date of
cash and cash equivalents held in securities accounts of the Borrower and the
Domestic Subsidiaries and (b) the amount of available funds held on such date
(i) in bank deposit accounts of the Borrower into which cash is transferred,
directly or indirectly, by local depositary banks from bank deposits accounts
into which Stores deposit cash, credit card receipts and similar items
(including the Borrower’s concentration accounts maintained with Bank of
America, N.A.) and (ii) in bank deposit accounts of any Domestic Subsidiary,
provided, however, that funds in bank deposit accounts of Domestic Subsidiaries
will be included in calculating Available Cash on any date to the extent, but
only to the extent, the aggregate amount of such funds exceeds $5,000,000.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Blockbuster Inc., a Delaware corporation.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03, which, if in writing, shall be substantially in
the form attached as Exhibit B to the Original Credit Agreement (or any other
form approved by the Administrative Agent).

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the sum, without duplication, of
the additions to property, plant or equipment and other capital expenditures,
including replacements, capitalized repairs and improvements during such period,
of the Borrower and the Subsidiaries for such period, determined in accordance
with GAAP; provided that “Capital Expenditures” will be deemed to exclude assets
received as a result of Permitted Store Swaps.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Lease Principal Payments” means, for any period, amounts recorded or
required to be recorded as principal payments of Capital Lease Obligations on
the consolidated financial statements of the Borrower prepared in accordance
with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder), of Equity Interests in the Borrower representing more than 50% of
the aggregate voting power represented by the issued and outstanding Equity
Interests in the Borrower; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were not
(i) members of the board of directors of the Borrower both on the Original
Effective Date and immediately after the Split-Off Date, (ii) appointed to the
board of directors of the Borrower in connection with the Split-Off, as set
forth in the S-4, or (iii) nominated or appointed to the board of directors of
the Borrower by Persons described in clauses (i) and (ii) or their board
nominees or appointees; or (c) the occurrence of a “Change of Control”, as
defined in the Subordinated Debt Documents.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Original Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority having
regulatory or supervisory authority over banks or other financial institutions
after the Original Effective Date or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.16(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority having regulatory or supervisory authority over banks or
other financial institutions made or issued after the Original Effective Date.

 

6



--------------------------------------------------------------------------------

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
A Term Loans or Tranche B Term Loans, (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment, Tranche A Commitment or Tranche B
Commitment and (c) any Lender, refers to whether such Lender has a Loan or a
Commitment of a particular Class.

“Class A Common Stock” means shares of Class A Common Stock, par value of $0.01
per share, of the Borrower.

“Class B Common Stock” means shares of Class B Common Stock, par value of $0.01
per share, of the Borrower.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any “Collateral”, as such term is defined in any Security
Document, and any assets in respect of which a Lien is created or purported to
be created in favor of the Administrative Agent or, in the case of the LC Cash
Collateral, the Issuing Banks Agent pursuant to any Loan Document.

“Collateral Agreement” means the Guarantee and Collateral Agreement dated as of
the Original Effective Date, among the Borrower, the Subsidiary Loan Parties and
the Administrative Agent, together with all supplements thereto.

“Collateral and Guarantee Requirement” means the requirement that:

(a) the Administrative Agent shall have received from each Loan Party (i) either
(A) a counterpart of the Collateral Agreement duly executed and delivered on
behalf of such Loan Party or (B) in the case of any Person that becomes a Loan
Party after the date of the Collateral Agreement, a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Loan Party and (ii) either (A) a counterpart of the Security Agreement
duly executed and delivered on behalf of such Loan Party or (B) in the case of
any Person that becomes a Loan Party after the date of the Security Agreement, a
supplement to the Security Agreement, in the form specified therein, duly
executed and delivered on behalf of such Loan Party;

(b) all outstanding Equity Interests in each Domestic Subsidiary and in each
Significant Foreign Subsidiary owned by or on behalf of any Loan Party shall
have been pledged pursuant to the Collateral Agreement or a Foreign Pledge
Agreement (except that the Loan Parties shall not be required to pledge more
than 65% of the outstanding voting Equity Interests in any Significant Foreign
Subsidiary), and the Administrative Agent shall have received certificates or
other instruments representing all such Equity Interests, together with undated
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

 

7



--------------------------------------------------------------------------------

(c) the Administrative Agent shall have received (i) a counterpart of each
Mortgage required to be entered into pursuant to Section 5.12 with respect to
any Mortgaged Property, duly executed and delivered by the record owner of such
Mortgaged Property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens (other than Permitted Encumbrances), together with such
endorsements (other than survey endorsements) as the Administrative Agent may
reasonably request, and (iii) such legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property;

(d) the Administrative Agent shall have received from (i) each applicable Loan
Party and (ii) each relevant depositary bank or securities intermediary an
executed counterpart of an Account Control Agreement in respect of each deposit
account and each securities account with respect to which an Account Control
Agreement is required to be entered into pursuant to Section 6.05(d), 6.05(e) or
6.15; and

(e) all documents and instruments required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to (i) create the Liens
intended to be created by the Security Documents and (ii) perfect such Liens to
the extent required by, and with the priority required by, the Loan Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording.

“Commercial Paper” means (a) any unsecured promissory note of the Borrower with
a maturity at the time of issuance not exceeding nine months, exclusive of days
of grace, issued by the Borrower pursuant to a commercial paper program and
(b) any unsecured borrowing by the Borrower due within nine months of the
borrowing date, exclusive of days of grace, pursuant to money market or other
similar short-term uncommitted credit lines.

“Commitment” means a Revolving Commitment, Tranche A Commitment or Tranche B
Commitment, or any combination thereof (as the context requires).

“Consolidated EBITDA” means, with respect to any period, the Consolidated
Operating Income of the Borrower and the Subsidiaries for such period, plus,
without duplication, the sum of:

(a) other income of the Borrower and the Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP, to the extent such other income
is positive;

 

8



--------------------------------------------------------------------------------

(b) interest income of the Borrower and the Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP;

(c) amounts attributable to depreciation and amortization for such period
(excluding depreciation and amortization related to the rental inventory of the
Borrower and the Subsidiaries), to the extent deducted in determining
Consolidated Operating Income for such period;

(d) all Non-Cash Non-Recurring Charges for such period, to the extent deducted
in determining Consolidated Operating Income for such period;

(e) all losses associated with asset sales (including sales of Equity Interests)
or dispositions of businesses permitted under this Agreement during such period
(other than losses on sales of inventory sold in the ordinary course of business
and losses on sales of other assets if such losses are less than $1,000,000
individually and less than $10,000,000 in the aggregate during such period), to
the extent deducted in determining Consolidated Operating Income for such
period; and

(f) all fees and expenses of consultants, counsel and other advisors to the
Borrower incurred, or of consultants, counsel and other advisors to any other
Person to the extent reimbursed by the Borrower, in each case during such period
(but only after January 3, 2009 and on or prior to the Restatement Effective
Date); provided that (i) the aggregate amount of fees and expenses added back
pursuant to this clause (f) shall not exceed $15,000,000 for all periods and
(ii) no addback pursuant to this clause (f) shall be made in determining
Consolidated EBITDA for purposes of determining Gross Leverage Ratio;

and minus, without duplication, the sum of:

(i) other income of the Borrower and the Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP, to the extent such other income
is negative;

(ii) all Non-Cash Non-Recurring Gains for such period, to the extent included in
determining Consolidated Operating Income or other income referred to in clause
(a) above, in each case for such period;

(iii) all cash expenditures made in such period attributable to non-cash charges
(other than non-recurring charges) added back in determining Consolidated EBITDA
pursuant to clause (d) above;

(iv) all gains associated with asset sales (including sales of Equity Interests)
and dispositions of businesses during such period (other than gains on sales of
inventory sold in the ordinary course of business and gains on sales of other
assets and businesses if such gains are less than $1,000,000 individually and
less than $10,000,000 in the aggregate during such period), to the extent
included in determining Consolidated Operating Income or other income referred
to in clause (a) above, in each case for such period; and

 

9



--------------------------------------------------------------------------------

(v) the proportional EBITDA of the interests held by any other Person in
entities fully consolidated with the Borrower and the Subsidiaries, as
determined in accordance with the terms of this definition, to the extent not
deducted in determining Consolidated Operating Income or other income or
interest income referred to in clause (a) or (b) above, in each case for such
period.

For purposes of determining Consolidated EBITDA for any period, if the Borrower
(x) acquires all or substantially all the Equity Interests or assets of another
Person during such period for aggregate consideration in excess of $25,000,000
or (y) sells or transfers any Subsidiary, all or substantially all the assets of
a Subsidiary or other assets constituting a business operation during such
period for aggregate consideration in excess of $25,000,000, Consolidated EBITDA
will be determined on a pro forma basis giving effect to such acquisition or
disposition as if it had occurred on the first day of such period.

“Consolidated Interest Expense” means, for any period, the excess of (a) the sum
of (i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of the Borrower and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) any interest
accrued during such period in respect of Indebtedness of the Borrower or any
Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP and
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(ii) below that were amortized or accrued in a previous
period, minus (b) the sum of (i) to the extent included in such consolidated
interest expense for such period, non-cash amounts attributable to amortization
of financing costs paid in a previous period and (ii) to the extent included in
such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.

“Consolidated Operating Income” means, for any period, the revenues from
operations of the Borrower and the consolidated Subsidiaries for such period
less the aggregate amount of (a) the operating costs and expenses (including,
without duplication, general and administrative expenses and payments under
guarantees of leases) and (b) the cost of sales of the Borrower and the
consolidated Subsidiaries for such period, in each case determined on a
consolidated basis in accordance with GAAP; provided, however, that there shall
be excluded (i) the operating income of any Person (other than a Loan Party) in
which any other Person (other than the Borrower or a Subsidiary or any director
holding qualifying shares in compliance with applicable law) owns an Equity
Interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of the Subsidiaries during such period,

 

10



--------------------------------------------------------------------------------

and (ii) the operating income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged with the Borrower or any Subsidiary or the
date that such Person’s assets are acquired by the Borrower or any Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Preferred Stock” means the 7.50% Series A Cumulative Convertible
Perpetual Preferred Stock of the Borrower having the rights, preferences and
privileges set forth in the Certificate of Designation dated as of November 14,
2005.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters relating to any Hazardous Materials and, in each case,
applicable to the Borrower or any Subsidiary.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

11



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such plan in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 430(i)(4) of the or Section 303(i)(4) of ERISA; (e) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (f) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (g) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (i) the
occurrence of a non-exempt “prohibited transaction” (as defined in Section 4975
of the Code or Section 406 of ERISA) with respect to which the Borrower or any
ERISA Affiliate is a “disqualified person” (within the meaning of Section 4975
of the Code) or a “party in interest” (within the meaning of Section 406 of
ERISA) or could otherwise be liable; or (j) any other event or condition with
respect to a Plan or Multiemployer Plan that could result in liability of the
Borrower or any ERISA Affiliate.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

(a) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Prepayment Events; plus

(b) depreciation, amortization and other non-cash charges or losses deducted in
determining such Consolidated Net Income for such fiscal year (excluding
depreciation and amortization related to the rental inventory of the Borrower
and the Subsidiaries); plus

 

12



--------------------------------------------------------------------------------

(c) the net amount for such fiscal year, if any, of any increase in the deferred
tax liability of the Borrower and the consolidated Subsidiaries or any decrease
in the deferred tax asset of the Borrower and the consolidated Subsidiaries,
excluding any change in deferred taxes that does not change or offset the taxes
payable (or receivable if applicable) account of the Borrower and the
consolidated Subsidiaries; minus

(d) the sum of (i) any non-cash gains included in determining such Consolidated
Net Income for such fiscal year plus (ii) the net amount for such fiscal year,
if any, of any decrease in the deferred tax liability of the Borrower and the
consolidated Subsidiaries or any increase in the deferred tax asset of the
Borrower and the consolidated Subsidiaries, excluding any change in deferred
taxes that does not change or offset the taxes payable (or receivable if
applicable) account of the Borrower and the consolidated Subsidiaries; minus

(e) the sum, without duplication, of (i) cash Capital Expenditures for such
fiscal year (except to the extent attributable to the incurrence of Capital
Lease Obligations or otherwise financed by incurring Indebtedness and except to
the extent made with Net Proceeds in respect of sales, transfers or other
dispositions of assets) plus (ii) cash consideration paid during such fiscal
year to make acquisitions or other investments (other than Permitted Investments
and except to the extent financed by incurring Indebtedness); minus

(f) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and the consolidated Subsidiaries during such fiscal year,
excluding (i) Indebtedness in respect of Revolving Loans and Letters of Credit
(other than voluntary prepayments of Revolving Loans in an aggregate amount not
in excess of $50,000,000 that are accompanied by permanent reductions of the
Revolving Commitments in an equal amount), (ii) Term Loans prepaid pursuant to
Section 2.12(c), and (iii) repayments or prepayments of Long-Term Indebtedness
financed by incurring other Long-Term Indebtedness; minus

(g) the aggregate amount of cash dividends (other than any special dividend or
extraordinary dividend) paid on the Borrower’s common stock and the Convertible
Preferred Stock during such fiscal year, in each case to the extent permitted by
Section 6.08(a) of the Original Credit Agreement and, to the extent not deducted
in determining Consolidated Net Income, the amount of cash repurchases of the
Borrower’s common stock made pursuant to Section 6.08(a)(iii) of the Original
Credit Agreement during such fiscal year.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, an
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction (or any political subdivision thereof) under the laws of
which (or of a political subdivision of which) such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located,

 

13



--------------------------------------------------------------------------------

(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (a) above and
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.20(b)), any withholding tax that (i) is
in effect and would apply to amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to any
withholding tax pursuant to Section 2.18(a), or (ii) is attributable to such
Foreign Lender’s failure to comply with Section 2.18(e).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the sum of
(i) Consolidated EBITDA for such period and (ii) Operating Lease Payments for
such period to (b) the sum for such period of (i) Consolidated Interest Expense,
(ii) Operating Lease Payments, (iii) Capital Lease Principal Payments and
(iv) dividends paid in cash during such period by the Borrower to holders of the
Convertible Preferred Stock and other Equity Interests in the Borrower pursuant
to Section 6.08(a)(v) or (vi) of the Original Credit Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pledge Agreement” means a pledge agreement, debenture or other Security
Document securing any of the Obligations that is governed by the law of a
jurisdiction other than the United States and is reasonably satisfactory in form
and substance to the Administrative Agent.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Franchisees” means a franchisee or licensee of the Borrower or any Subsidiary
operating a video rental store under the “Blockbuster” name or another tradename
owned by the Borrower or any Subsidiary pursuant to an area development
agreement, a franchise agreement or a licensing agreement.

 

14



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent (except
for changes concurred with by the Borrower’s independent registered public
accounting firm) with the consolidated financial statements of the Borrower
contained in the Borrower’s Form 10-K filed with the SEC on March 15, 2004.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Gross Leverage Ratio” means, as of any date, the ratio of (a) the aggregate
principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet of the Borrower and the Subsidiaries prepared as of such date on a
consolidated basis in accordance with GAAP, to (b) Consolidated EBITDA for the
period of the four consecutive fiscal quarters of the Borrower most recently
ended on or prior to such date for which financial statements are available.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt

 

15



--------------------------------------------------------------------------------

instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value, any similar transaction or any
combination of the foregoing transactions; provided that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or any Subsidiary shall be a Hedging Agreement.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
and other obligations of such Person (i) for the payment of borrowed money
(including, in the case of the Borrower, the obligations of the Borrower for
borrowed money under this Agreement), (ii) evidenced by bonds, notes,
debentures, loan agreements, credit agreements or similar instruments or
agreements or (iii) which are or should be shown on a consolidated balance sheet
prepared in accordance with GAAP as debt liabilities, (b) all Capital Lease
Obligations of such Person, (c) all obligations of such Person to pay the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (d) all Indebtedness of
others secured by a Lien on any assets of such Person, whether or not such
Indebtedness is assumed by such Person, (e) all obligations in respect of
letters of credit (if drawn or supporting obligations that constitute
Indebtedness) and bankers’ acceptances and (f) all Guarantees of payment or
collection of any obligation described in clauses (a), (b), (c), (d) and
(e) above of any other Person. Notwithstanding anything to the contrary
contained herein, the Viacom LCs shall constitute Indebtedness only to the
extent that they support, directly or indirectly, Capital Lease Obligations or
other obligations that would constitute Indebtedness and to the extent of any
unreimbursed LC Disbursement relating thereto; provided such Indebtedness will
not in any event be counted in duplication of any associated Indebtedness
otherwise covered by the definition of Indebtedness. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The Indebtedness
of any Person shall not include revenue sharing arrangements or royalty
obligations, including those relating to the production, distribution or
acquisition of motion pictures, video games or other programming, talent or
publishing rights.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Index Debt” means senior, secured, long-term indebtedness for borrowed money of
the Borrower that is not Guaranteed by any other Person (other than any
Subsidiary) or subject to any other credit enhancement; provided that if the
Indebtedness under this Agreement is rated by S&P or Moody’s separately from
other Indebtedness that would fall within the foregoing definition, the Index
Debt for purposes of ratings established by such rating agency shall be the
Indebtedness of the Borrower under this Agreement.

 

16



--------------------------------------------------------------------------------

“Information Memorandum” means the Confidential Information Memorandum dated
July 2004 relating to the Borrower and the Transactions, together with (a) the
written presentation materials and projections dated April 21, 2005, and the
related written projections dated April 20, 2005, in each case delivered in
connection with a conference call on April 21, 2005 among the Borrower and the
Lenders, (b) the written presentation materials and projections dated August 2,
2005, delivered in connection with a conference call on August 2, 2005 among the
Borrower and the Lenders, (c) the written presentation materials and projections
dated October 25, 2005, and the related written projections dated October 25,
2005, in each case delivered in connection with a conference call on October 25,
2005 among the Borrower and the Lenders, (d) the written presentation materials
delivered in connection with a conference call on March 20, 2009 among the
Borrower and the Lenders and (e) the written presentation materials and
projections delivered in connection with a conference call on March 23, 2009
among the Borrower and the Lenders.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08, which, if in writing, shall be substantially in the form attached
as Exhibit C to the Original Credit Agreement (or any other form approved by the
Administrative Agent).

“Interest Payment Date” means (a) with respect to any ABR Term Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurodollar Term Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and (c) with
respect to any Revolving Loan, the last day of each calendar month.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine months or 12 months thereafter or the day that is seven days
or 14 days thereafter if, at the time of the relevant Borrowing, Eurodollar
funding for such a period is available to all Lenders participating therein), as
the Borrower may elect; provided that (a) if any Interest Period for a
Eurodollar Borrowing would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period for a Eurodollar Borrowing that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Investment” means purchasing, holding or acquiring (including pursuant to any
merger or consolidation with any Person that was not a wholly owned Subsidiary

 

17



--------------------------------------------------------------------------------

prior to such merger) any Equity Interests in or evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, or making or permitting to exist any loans or advances to,
guaranteeing any obligations of, or making or permitting to exist any investment
or any other interest in, any other Person, or purchasing or otherwise acquiring
(in one transaction or a series of transactions) any assets of any other Person
constituting a business unit. The amount, as of any date of determination, of
any Investment shall be the original cost of such Investment (including any
Indebtedness assumed in connection therewith), plus the cost of all additions,
as of such date, thereto, and minus the amount, as of such date, of any portion
of such Investment repaid to the investor in cash as a repayment of principal or
a return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment.

“Issuing Banks” means JPMorgan Chase Bank, N.A., Credit Suisse First Boston,
Citicorp North America, Inc. and Wachovia Bank, National Association, in each
case in its capacity as an issuer of one or more Letters of Credit.

“Issuing Banks Agent” means JPMorgan Chase Banks, N.A., in its capacity as the
issuing banks’ agent hereunder, and its successors in such capacity as provided
in Article VIII.

“Issuing Bank Fee” means the issuing bank fee payable to the Issuing Banks
pursuant to Section 2.13(a).

“LC Cash Collateral” means, at any time, the funds on deposit in or credited to
the LC Cash Collateral Account at such time.

“LC Cash Collateral Account” means a blocked deposit account established by the
Borrower with JPMorgan Chase Bank, N.A., as the Issuing Banks Agent, prior to
the Restatement Effective Date to be the “LC Cash Collateral Account” hereunder
or, in the event a successor Issuing Banks Agent shall have been appointed
pursuant to Article VIII, a blocked deposit account established by the Borrower
with such successor Issuing Banks Agent to be the “LC Cash Collateral Account”
hereunder.

“LC Cash Collateral Deficiency” shall exist at any time if the value of the LC
Cash Collateral at such time shall be less than 105.00% of the aggregate LC
Exposure of all the Issuing Banks at such time, and the amount of such
deficiency shall be the amount of the LC Cash Collateral Deficiency at such
time.

“LC Cash Collateral Excess” shall exist at any time if the value of the LC Cash
Collateral at such time shall exceed by more than 5.00% the Aggregate LC
Obligations at such time, and the amount of such excess shall be the amount of
the LC Cash Collateral Excess at such time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

18



--------------------------------------------------------------------------------

“LC Exposure” means, with respect to any Issuing Bank at any time, the sum of
(a) the aggregate undrawn amount of all Letters of Credit issued by such Issuing
Bank that are outstanding at such time and (b) the aggregate amount of all LC
Disbursements made by such Issuing Bank to the extent such LC Disbursements have
not yet been reimbursed by or on behalf of the Borrower at such time.

“Lenders” means the Persons listed on Schedule 2.01 to the Original Credit
Agreement and any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption or the Amendment Agreement, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means each letter of credit issued pursuant to the Original
Credit Agreement prior to, and outstanding on, the Restatement Effective Date
that is set forth on Schedule 2.06 to the Amendment Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of the four consecutive
fiscal quarters of the Borrower most recently ended on or prior to such date for
which financial statements are available or, if earlier, are required to be
delivered hereunder.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, as the rate
for dollar deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate per annum at
which dollar deposits are offered by the principal office of the Administrative
Agent in London to prime banks in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period with a maturity equal to such Interest Period; provided,
however, that if the LIBO Rate determined as provided above with respect to any
Eurodollar Revolving Borrowing for any Interest Period would be less than
3.50% per annum, then the Eurodollar Rate with respect to such Eurodollar
Revolving Borrowing for such Interest Period shall be deemed to be 3.50% per
annum.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Amendment Agreement and the Security
Documents.

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Long-Term Indebtedness” means any Indebtedness (including in respect of Capital
Lease Obligations) that, in accordance with GAAP, constitutes (or, when
incurred, constituted) a long-term liability.

“Material Adverse Effect” means any event, condition or circumstance that has
had or would reasonably be expected to have a material adverse effect on (a) the
business, operations, assets or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform any of their material obligations under any Loan Document or
(c) the material rights of or benefits available to the Lenders under any Loan
Document.

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents) of any one or more of the
Borrower and the Subsidiaries, in an aggregate principal amount exceeding
$25,000,000 or (b) obligations in respect of one or more Hedging Agreements of
any one or more of the Borrower and the Subsidiaries in an aggregate principal
amount exceeding $5,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Material Subsidiary” means, at any date, for purposes of Section 3.12 and
clauses (h), (i) and (j) of Article VII, any Subsidiary, or any group of
Subsidiaries in respect of which the events referred to in any such clause have
occurred, which (a) had aggregate revenues during the period of four consecutive
fiscal quarters of the Borrower most recently ended on or prior to such date in
respect of which financial statements have been delivered pursuant to
Section 5.01 of 5% or more of total consolidated revenues of the Borrower and
the Subsidiaries for such period or (b) had total assets as of the last day of
the most recent fiscal quarter of the Borrower in respect of which financial
statements have been delivered pursuant to Section 5.01 equal to 5% or more of
the total consolidated assets of the Borrower and the Subsidiaries as of such
date (in the case of any group of Subsidiaries taken together, calculated on a
combined basis in accordance with GAAP).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any real
property and improvements thereto to secure the Obligations. Each Mortgage shall
be substantially in the form specified in the Original Credit Agreement, with
such changes thereto as may be appropriate to accommodate local legal
requirements.

 

20



--------------------------------------------------------------------------------

“Mortgaged Property” means each parcel of real property and improvements thereto
located in the United States and owned by a Loan Party with respect to which a
Mortgage is required to be granted pursuant to Section 5.12.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event (including any cash received in respect of any non-cash
proceeds or escrowed amounts, but only as and when received, and excluding any
portion of any such cash proceeds that would be included in determining Excess
Cash Flow for the fiscal year of the Borrower in which such event occurs or such
cash proceeds are received), net of (b) the sum, without duplication, of (i) all
fees and out-of-pocket expenses paid by the Borrower and the Subsidiaries to
third parties (other than Affiliates) in connection with such event and (ii) the
amount of all taxes paid (or estimated to be payable) by the Borrower and the
Subsidiaries directly attributable to such event (as determined reasonably and
in good faith by a Financial Officer). For purposes of this definition, proceeds
received by any Subsidiary of the Borrower that is not a wholly-owned Subsidiary
shall be deemed to be Net Proceeds received by the Borrower only in an amount
proportionate to the Equity Interest owned, directly or indirectly, by the
Borrower in such Subsidiary.

“Non-Cash Non-Recurring Charges” means, for any period, all non-cash
non-recurring charges (to the extent such charges are not associated with asset
sales or disposition of businesses described in clause (e) of the definition of
Consolidated EBITDA) incurred during such period, including, without limitation,
all non-cash charges in respect of (a) provisions for losses and additions to
valuation allowances, (b) provisions for restructuring, litigation and
environmental reserves and losses on the disposition of businesses, (c) pension
settlement charges, (d) provisions required by SFAS 142 or SFAS 143 or any
successor pronouncements thereto and (e) any non-cash compensation charge or
other non-cash expenses or charges arising from the grant of or issuance or
repricing of stock, stock options or other equity-based awards or any amendment,
modification, substitution or change of any such stock, stock options or other
equity-based awards, in each case in connection with employee plans or other
compensation arrangements.

“Non-Cash Non-Recurring Gains” means, for any period, all non-cash non-recurring
gains and all other non-cash gains (to the extent such other non-cash gains are
not realized in the ordinary course of business or do not constitute ordinary
course operating income and are otherwise not associated with asset sales or
dispositions of businesses described in clause (e) of the definition of
Consolidated EBITDA), realized during such period, including refranchising
gains.

 

21



--------------------------------------------------------------------------------

“Non-Viacom LC Cash Collateral Excess” means, at any time, the portion, if any,
of the LC Cash Collateral Excess at such time that does not represent a Viacom
LC Cash Collateral Excess.

“Obligations” means (a) the obligations of the Borrower hereunder to pay the
principal of and interest on the Loans, to reimburse the LC Disbursements and to
pay all other monetary obligations of the Borrower, including in respect of
fees, costs, expenses and indemnities, to the Lenders in their capacities as
such under this Agreement or any other Loan Document and (b) all other
“Obligations”, as such term is defined in the Collateral Agreement.

“Operating Lease Payments” means, for any period, amounts recorded or required
to be recorded as operating lease expenses on consolidated financial statements
of the Borrower prepared in accordance with GAAP plus, to the extent not
otherwise included therein, payments by the Borrower or any Subsidiary during
such period pursuant to Guarantees of operating leases of Franchisees or other
Persons.

“Original Credit Agreement” means the Credit Agreement dated as of August 20,
2004, as amended and restated as of November 4, 2005, and as amended prior to
the Restatement Effective Date, among the Borrower, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, and the
other parties thereto.

“Original Effective Date” means August 20, 2004.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made by or on account of any obligation of the Borrower or any
Subsidiary Loan Party under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments, or other governmental charges
or levies that are not yet due or are being contested in compliance with
Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.05, or which, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect;

 

22



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or similar regulations;

(d) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; provided that no such judgment lien
shall have equal or greater priority than the Liens created under the Loan
Documents;

(e) performance bonds made or similar obligations incurred in the ordinary
course of business, and appeal bonds in connection with judgments that do not
constitute an Event of Default under clause (k) of Article VII or deposits with
the court to support, or deposits made to secure obligations under letters of
credit provided to support, obligations of the Borrower or any Subsidiary in
respect of any such judgment pending its appeal; provided that the aggregate
amount of such bonds, obligations and deposits does not exceed $5,000,000 at any
time;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 360 days from the date of acquisition thereof issued or

 

23



--------------------------------------------------------------------------------

guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized or licensed
under the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) Investments in money market mutual funds that (i) comply with the criteria
set forth in Rule 2a-7 adopted by the SEC under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets in excess of $2,000,000,000.

“Permitted Store Sales” means the sale, transfer, assignment, sublease or other
disposition by the Borrower or any Subsidiary of all or any portion of any Store
or of all or any portion of any properties and leasehold interests used or
previously used by the Borrower and/or any Subsidiary to operate any Store (and
associated inventory, equipment and fixtures), including in connection with the
sale or disposition of all or any Stores or any portions thereof in a given
geographic region; provided that any such sale, transfer, assignment, sublease
or disposition is in the ordinary course of business and consistent with past
practice; and provided further that “Permitted Store Sales” will be deemed to
exclude assets transferred by the Borrower and the Subsidiaries as a result of
Permitted Store Swaps.

“Permitted Store Swap” means the exchange of (a) assets of the Borrower and the
Subsidiaries all or substantially all of which consist of Stores and related
equipment and inventory for (b) assets of any other Person all or substantially
all of which consist of Stores and related equipment and inventory; provided
that the value of the assets received by the Borrower and the Subsidiaries in
any such exchange are of reasonably equivalent value as the assets transferred
by the Borrower and the Subsidiaries in any such exchange.

“Permitted Subordinated Indebtedness” means Indebtedness of the Borrower the
payment of which is subordinated to the Borrower’s obligations in respect of the
Obligations on terms no less favorable in any significant respect to the Lenders
than those applicable to the Subordinated Debt, and which Indebtedness (a) is
unsecured, (b) is not Guaranteed by any Subsidiary that is not a Subsidiary Loan
Party and, to the extent Guaranteed by any Subsidiary Loan Party, such Guarantee
is subordinated to such Subsidiary Loan Party’s obligations in respect of the
Obligations on terms no less favorable in any significant respect to the Lenders
than those applicable to the Subsidiary Guarantees of the Subordinated Debt, and
(c) does not mature or require any amortization payment to be made prior to the
date that is six months after the Tranche B Maturity Date.

 

24



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Event” means any sale, transfer, assignment, sublease or other
disposition (including pursuant to a sale and leaseback transaction) of any
property or asset of the Borrower or any Subsidiary (including any Equity
Interests in Subsidiaries), other than (i) sales, transfers or dispositions
referred to in clauses (a) and (b) of Section 6.05 and subleases of Stores in
the ordinary course of business and (ii) sales, transfers, assignments and other
dispositions, other than those made in reliance on clause (e) of Section 6.05,
resulting in aggregate cumulative Net Proceeds received after the Original
Effective Date not exceeding $50,000,000.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Rata Share” means, with respect to any Issuing Bank at any time, the
product of (a) the value of the LC Cash Collateral at such time and (b) a
fraction the numerator of which is the LC Exposure of such Issuing Bank at such
time and the denominator of which is the aggregate LC Exposure of all the
Issuing Banks at such time.

“Refinancing Indebtedness” means Indebtedness issued or incurred (including by
means of the extension or renewal of existing Indebtedness) to extend, renew or
refinance existing Indebtedness (“Refinanced Debt”); provided that (a) such
extending, renewing or refinancing Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of, and unpaid
interest on, the Refinanced Debt plus the amount of any premiums paid thereon
and fees and expenses associated therewith, (b) such Indebtedness has the same
or later maturity and the same or longer weighted average life than the
Refinanced Debt, (c) if the Refinanced Debt or any Guarantees thereof are
subordinated to the Obligations, such Indebtedness and any Guarantees thereof
are subordinated to the Obligations on terms no less favorable in any
significant respect to the holders of the Obligations than the subordination
terms of such Refinanced Debt or Guarantees thereof (and no Loan Party that has
not guaranteed such Refinanced Debt guarantees such Indebtedness), (d) such
Indebtedness contains covenants and events of default and is benefited by
Guarantees (if any) which, taken as a whole, are not materially less favorable
to the Borrower than the covenants and events of default of or Guarantees (if
any) in respect of such Refinanced Debt, (e) if such Refinanced Debt or any
Guarantees thereof are secured, such Indebtedness and any Guarantees thereof are
either unsecured or secured only by such assets as secured the

 

25



--------------------------------------------------------------------------------

Refinanced Debt and Guarantees thereof and (f) if such Refinanced Debt and any
Guarantees thereof are unsecured, such Indebtedness and Guarantees thereof are
also unsecured.

“Register” has the meaning assigned to such term in Section 9.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate,
“Required Lenders” shall mean Lenders having outstanding Term Loans and
Revolving Exposures representing more than 50% of the sum of the total
outstanding Term Loans and Revolving Exposures; provided further that, for
purposes of this definition, if any Lender has defaulted in its obligation to
fund any Loan hereunder, then the unused Commitments of such Lender shall be
disregarded for all purposes in determining the Required Lenders.

“Restatement Effective Date” has the meaning assigned to such term in the
Amendment Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) to any Person other than the Borrower or any Loan
Party with respect to any Equity Interests in the Borrower or any Subsidiary, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
the Borrower or any Subsidiary or any option, warrant or other right to acquire
any such Equity Interests in the Borrower or any Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder on the Restatement
Effective Date, expressed as an amount representing the maximum principal amount
of the Revolving Loans to be made by such Lender hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01 to the Amendment Agreement, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $250,000,000.

 

26



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Lender at any time, the
aggregate principal amount of such Lender’s Revolving Loans outstanding at such
time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, an outstanding Revolving Loan.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“Revolving Maturity Date” means September 30, 2010.

“Revolving Prepayment Event” means:

(a) the incurrence by the Borrower or any Subsidiary of any Indebtedness, other
than Indebtedness permitted to be incurred under clauses (iv), (ix), (x), (xi),
(xii) and (xiii) of Section 6.01(a);

(b) any issuance by the Borrower of any Equity Interests, or the receipt by the
Borrower of any capital contribution, other than any issuance of common stock in
the Borrower to management or employees of the Borrower or any Subsidiary under
any employee stock option or stock purchase plan or employee benefit plan; or

(c) any receipt by the Borrower or any Subsidiary of (i) cash or cash
equivalents on account of purchase price adjustments, tax refunds, judgments and
litigation settlements, pension plan reversions and indemnity payments, in each
case resulting in aggregate Net Proceeds of $500,000 or more, and (ii) cash or
cash equivalents on account of any Viacom Beneficiary Cash Collateral Release,
but, in the case of this clause (ii), only to the extent (A) the sum of (x) the
aggregate fair market value of cash and cash equivalents received by the
Borrower and the Subsidiaries on account of all the Viacom Beneficiary Cash
Collateral Releases and (y) the aggregate amount of the LC Cash Collateral that
has been released or that, but for the occurrence of any event specified in
Section 2.06(h)(iv) restricting such release, would have been released to the
Borrower pursuant to Section 2.06(h)(iv) exceeds (B) $52,500,000.

“S-4” means the Form S-4 registration statement filed with the SEC, as amended
prior to the Original Effective Date, pursuant to which Viacom exchanged shares
of Class A Common Stock and shares of Class B Common Stock for shares of Class A
common stock, par value $0.01 per share, of Viacom and shares of Class B common
stock, par value $0.01 per share, of Viacom.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“SEC” means the Securities and Exchange Commission.

 

27



--------------------------------------------------------------------------------

“SEC Documents” has the meaning assigned to such term in Section 3.04(b).

“Secured Party” has the meaning assigned to such term in the Collateral
Agreement.

“Security Agreement” means the Security Agreement dated as of August 8, 2005,
among the Borrower, the Subsidiary Loan Parties and the Administrative Agent,
together with all supplements thereto.

“Security Documents” means the Collateral Agreement, the Security Agreement, the
Foreign Pledge Agreements, the Mortgages, the Account Control Agreement and each
other security agreement or other instrument or document executed and delivered
pursuant to Section 5.12.

“Significant Foreign Subsidiary” means, on any date, each of Blockbuster Canada
Co, Blockbuster Entertainment (Ireland) Limited, Blockbuster Holdings Ireland,
Blockbuster de Mexico S.A. de C.V., Blockbuster UK Limited and any other Foreign
Subsidiary (a) Equity Interests in which are directly owned by any Loan Party
and (b) a substantial portion of the consolidated revenues of which are derived
from its operations and the operations of its subsidiaries in Canada, the United
Kingdom, Ireland, Mexico or Australia.

“Split-Off” means the distribution by Viacom of shares of Class A Common Stock
and Class B Common Stock described in the S-4.

“Split-Off Agreement” means the agreement referred to in clause (a) of the
definition of Viacom Agreements.

“Split-Off Date” means the date on which Viacom has distributed, in connection
with the Split-Off, shares of Class A Common Stock or Class B Common Stock which
in the aggregate represent a distribution of “control” as defined in
Section 368(c) of the Code.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

28



--------------------------------------------------------------------------------

“Store” means a retail outlet owned or operated by a Person for the sale, rental
or trade of video products (including videocassettes, DVDs and any technological
successors thereto) and/or game products, and associated or other retail
inventory of such Person.

“Subordinated Debt” means the 9% Senior Subordinated Notes due 2012 in the
aggregate principal amount of $300,000,000, and the Indebtedness represented
thereby.

“Subordinated Debt Documents” means the indenture under which the Senior
Subordinated Debt is issued and all other instruments, agreements and other
documents evidencing or governing the Senior Subordinated Debt or providing for
any Guarantee or other right in respect thereof.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent and/or one or more subsidiaries of
the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means each Subsidiary that is not a Foreign Subsidiary;
provided that for purposes of Article VI, and each other provision hereof where
the context so requires, a Subsidiary shall be deemed to be a “Subsidiary Loan
Party” only if, and for so long as, the requirements of clause (a) of the
definition of the term “Collateral and Guarantee Requirement” shall have been
satisfied with respect to such Subsidiary.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
swingline loans under the Original Credit Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Loans” means Tranche A Term Loans and Tranche B Term Loans.

“Total Indebtedness” means, as of any date, (a) the aggregate principal amount
of Indebtedness of the Borrower and the Subsidiaries outstanding as of such
date, in the amount that would be reflected on a balance sheet of the Borrower
and the Subsidiaries prepared as of such date on a consolidated basis in
accordance with GAAP, less (b) the amount of cash and Permitted Investments of
the Borrower and the

 

29



--------------------------------------------------------------------------------

Subsidiaries that would be reflected on such balance sheet as of such date
(other than any such cash or Permitted Investments that constitutes “restricted
cash” or is otherwise subject to any Lien (other than any Lien created under the
Loan Documents or any Permitted Encumbrance of the type described in clause
(g) of the definition of such term) in favor of any third party).

“Tranche A Commitment” has the meaning assigned to such term in the Original
Credit Agreement. The aggregate amount of the Lenders’ Tranche A Commitments as
of the Original Effective Date was $100,000,000.

“Tranche A Lender” means a Lender with an outstanding Tranche A Term Loan.

“Tranche A Maturity Date” means August 20, 2009.

“Tranche A Term Loans” means the Tranche A Term Loans made by the Lenders to the
Borrower on the Original Effective Date pursuant to the Original Credit
Agreement and outstanding on the Restatement Effective Date.

“Tranche B Commitment” has the meaning assigned to such term in the Original
Credit Agreement. The aggregate amount of the Lenders’ Tranche B Commitments as
of the Original Effective Date was $550,000,000.

“Tranche B Lender” means a Lender with an outstanding Tranche B Term Loan.

“Tranche B Maturity Date” means August 20, 2011.

“Tranche B Term Loans” means the Tranche B Term Loans made by the Lenders to the
Borrower on the Original Effective Date pursuant to the Original Credit
Agreement and outstanding on the Restatement Effective Date.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Viacom” means Viacom Inc., a Delaware corporation.

“Viacom Agreements” means (a) the Amended and Restated Initial Public Offering
and Split-Off Agreement, dated as of June 18, 2004, among Viacom, Viacom
International and the Borrower, (b) the Amended and Restated Release and
Indemnification Agreement, dated as of June 18, 2004, between Viacom and the
Borrower, (c) the Amended and Restated Transition Services Agreement, dated as
of June 18, 2004, between Viacom and the Borrower, (d) the Amended and Restated

 

30



--------------------------------------------------------------------------------

Registration Rights Agreement, dated as of June 18, 2004, between Viacom and the
Borrower, (e) the Amended and Restated Tax Matters Agreement, dated as of
June 18, 2004, between Viacom and the Borrower, and (f) the Judgment Sharing
Agreement, dated as of June 18, 2004 among Paramount Pictures Corporation,
Sumner M. Redstone, Viacom and the Borrower, as each may be amended from time to
time to the extent permitted by Section 6.11.

“Viacom International” means Viacom International, Inc., a Delaware corporation.

“Viacom LC” means each Letter of Credit that is designated as a “Viacom LC” on
Schedule 2.06 to the Amendment Agreement.

“Viacom LC Cash Collateral Excess” means, at any time, (a) the portion, if any,
of the LC Cash Collateral Excess at such time that is attributable to a
cancelation or expiration of any Viacom LC or a permanent reduction in the
amount of any Viacom LC, less (b) the excess, if any, at such time of
(i) $52,500,000 over (ii) the sum of (A) the aggregate amount of the LC Cash
Collateral that has been released or that, but for the occurrence of any event
specified in Section 2.06(h)(iv) restricting such release, would have been
released to the Borrower pursuant to Section 2.06(h)(iv) and (B) the aggregate
fair market value of cash and cash equivalents received by the Borrower and the
Subsidiaries on account of all the Viacom Beneficiary Cash Collateral Releases.

“Viacom Beneficiary Cash Collateral Release” means, in the event any drawing
under any Viacom LC shall have been made, any remittance or other refunding by
Viacom or Viacom International, or any of their Affiliates, to the Borrower or
any Subsidiary of all or any part of the amounts drawn.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other

 

31



--------------------------------------------------------------------------------

document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Each reference in this Agreement to a fiscal quarter ended
March 31, June 30, September 30 or December 31 and to a fiscal year ended
December 31 shall mean the fiscal quarter, or fiscal year, as applicable, ended
on or around such date.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all accounting terms and all terms of a financial nature shall be
interpreted, all accounting determinations thereunder shall be made, and all
financial statements required to be delivered thereunder shall be prepared, in
accordance with GAAP; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment of any financial covenant to
eliminate or modify the effect of any change after the Original Effective Date
in GAAP or in the application thereof on the operation of such covenant (or if
the Administrative Agent notifies the Borrower that the Required Lenders request
an amendment of the financial covenants for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP as in effect and applied immediately before the
relevant change became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make a Revolving Loan to the Borrower on
the Restatement Effective Date in a principal amount not exceeding its Revolving
Commitment. The Borrower and the Revolving Lenders acknowledge the making of
Revolving Loans prior to the Restatement Effective Date under the Original
Credit Agreement and agree that, to the extent outstanding on the Restatement
Effective Date, such Revolving Loans shall continue to be outstanding pursuant
to the terms and conditions of this Agreement and the other Loan Documents.
Amounts repaid in respect of Revolving Loans may not be reborrowed.

(b) On the Original Effective Date, (i) the Tranche A Lenders made Tranche A
Term Loans to the Borrower in an aggregate principal amount of $100,000,000 and
(ii) the Tranche B Lenders made Tranche B Term Loans to the

 

32



--------------------------------------------------------------------------------

Borrower in an aggregate principal amount of $550,000,000. The Borrower, the
Tranche A Lenders and the Tranche B Lenders acknowledge the making of the Term
Loans under the Original Credit Agreement and agree that, to the extent
outstanding on the Restatement Effective Date, such Term Loans shall continue to
be outstanding pursuant to the terms and conditions of this Agreement and the
other Loan Documents. Amounts repaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.15, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 15 Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date, Tranche A Maturity Date or Tranche B Maturity Date, as
applicable.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the Business Day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of such Borrowing;

 

33



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, or if no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the requested Borrowing shall be deemed a Eurodollar Revolving
Borrowing with an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Competitive Bid Procedure. [Reserved.]

SECTION 2.05. Swingline Loans. [Reserved.]

SECTION 2.06. Letters of Credit. (a) Prior to the Restatement Effective Date,
the Issuing Banks have issued the Letters of Credit pursuant to the Original
Credit Agreement. On and after the Restatement Effective Date, (i) no Issuing
Bank shall have any obligation to issue any letter of credit pursuant to this
Agreement (it being understood that amendments, renewals and extensions of
Letters of Credit in accordance with the terms hereof shall not be deemed to be
issuances of letters of credits), (ii) the terms and conditions of this
Agreement shall apply to each Letter of Credit and (iii) no Revolving Lender
shall have any participation in any Letter of Credit, or any obligation to fund
all or any portion of any LC Disbursement under, or other obligation with
respect to, any Letter of Credit, all such participations and obligations having
been released by each Issuing Bank with respect to the Letters of Credit issued
by such Issuing Bank as set forth in the Amendment Agreement.

(b) Amendment, Renewal or Extension of the Letters of Credit; Certain
Conditions. Subject to the terms and conditions set forth herein, the Borrower
may request an amendment, renewal or extension of any outstanding Letter of
Credit; provided, however, that the Borrower may not request an increase in the
amount of any Letter of Credit. To request the amendment, renewal or extension
of an outstanding Letter of Credit, the Borrower shall hand deliver or fax (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank, the
Administrative Agent and the Issuing Banks Agent (reasonably in advance of the
requested date of amendment, renewal or extension) a notice identifying the
Letter of Credit to be amended, renewed or extended, and specifying the
requested amendment, renewal or extension and the requested date of the
effectiveness thereof (which shall be a Business Day) and such other information
as

 

34



--------------------------------------------------------------------------------

shall be necessary to amend, renew or extend such Letter of Credit. Each Issuing
Bank agrees that, in the case of any request by the Borrower to extend or renew
any Letter of Credit issued by such Issuing Bank, such Issuing Bank shall,
subject to Section 4.02, renew or extend such Letter of Credit as so requested;
provided, however, that no Issuing Bank shall be obligated to extend or renew
any Letter of Credit to a date that does not comply with paragraph (c) of this
Section. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit issued by
such Issuing Bank, the terms and conditions of this Agreement shall control.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided, however, that
any Letter of Credit may provide for automatic renewal on an annual basis so
long as any such Letter of Credit expires at or prior to the date that is five
Business Days prior to the Revolving Maturity Date.

(d) Disbursements. The applicable Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Borrower, the Administrative Agent and the Issuing Banks Agent by
telephone (confirmed by fax) of such demand for payment, whether such Issuing
Bank will make an LC Disbursement thereunder and, in the event such Issuing Bank
makes such an LC Disbursement, of the making thereof and the amount of the
payment made; provided that any failure to give or delay in giving any such
notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank with respect to any such LC Disbursement.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement, the
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent, for the account of such Issuing Bank, an amount equal to such LC
Disbursement not later than (i) if the Borrower shall have received notice of
such LC Disbursement prior to 12:00 noon, New York City time, on any Business
Day, then 5:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives such notice or (ii) otherwise, 5:00
p.m., New York City time, on the second Business Day immediately following the
day that the Borrower receives such notice; provided, however, that the Borrower
hereby irrevocably authorizes, instructs and directs the Issuing Banks Agent,
and, on the terms and subject to the conditions set forth in paragraph (h)(ii)
of this Section, the Issuing Banks Agent hereby agrees, to make such payment on
behalf of the Borrower with the LC Cash Collateral, and, to the extent such
payment is so made, the Borrower’s obligation to make such payment shall be
discharged.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the

 

35



--------------------------------------------------------------------------------

terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. None of the Administrative Agent, the Issuing Banks Agent, any
Issuing Bank, any Lender or any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or willful misconduct on the part of any Issuing
Bank (as finally determined by a court of competent jurisdiction), such Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless such LC Disbursement shall have been reimbursed in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date such LC Disbursement is reimbursed in full, at the rate per annum then
applicable to ABR Revolving Loans; provided that, if such LC Disbursement shall
not have been reimbursed when due pursuant to paragraph (e) of this Section,
then Section 2.14(c) shall apply. Interest accrued pursuant to this paragraph
shall be paid to the Administrative Agent, for the account of the applicable
Issuing Bank, and shall be payable on demand or, if no demand has been made, on
the date on which the Borrower reimburses the applicable LC Disbursement in
full.

 

36



--------------------------------------------------------------------------------

(h) LC Cash Collateral. (i) Pursuant to the Amendment Agreement, prior to the
Restatement Effective Date the Borrower shall have established the LC Cash
Collateral Account and, on the Restatement Effective Date, shall have deposited
into the LC Cash Collateral Account an amount in cash equal to 105.00% of the
aggregate LC Exposure of all the Issuing Banks as of the Restatement Effective
Date. The Issuing Banks Agent shall hold the LC Cash Collateral as collateral
for the payment and performance of the obligations of the Borrower in respect of
the Aggregate LC Obligations, and the Borrower hereby grants to the Issuing
Banks Agent, for the benefit of the Issuing Banks, a security interest in the LC
Cash Collateral Account and the LC Cash Collateral (including all funds and
investments from time to time in the LC Cash Collateral Account), and the
proceeds thereof, to secure the Aggregate LC Obligations. The Issuing Banks
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over the LC Cash Collateral Account. Without limiting the
foregoing, the Issuing Banks Agent is hereby irrevocably authorized, instructed
and directed by the Borrower to make such withdrawals as are described in this
Section or as the Issuing Banks Agent, in its sole discretion, determines are
appropriate to satisfy any of the Aggregate LC Obligations of the Borrower,
including obligations with respect to the payment of interest pursuant to
paragraph (g) of this Section and Issuing Bank Fees pursuant to Section 2.13(a),
and each Issuing Bank hereby acknowledges the foregoing and agrees thereto. The
Issuing Banks Agent shall invest funds on deposit in the LC Cash Collateral
Account in one or more money market deposit accounts offered by the entity
serving as the Issuing Banks Agent or, at the discretion of the Issuing Banks
Agent, any other Permitted Investments of the type referred to in clause (c) of
the definition of the term “Permitted Investments”, it being agreed that such
investment shall be made at the Borrower’s risk and expense. Interest or
profits, if any, on such investment shall accumulate in such account and be part
of the LC Cash Collateral.

(ii) If an Issuing Bank shall have made an LC Disbursement, the Issuing Banks
Agent shall, not later than (A) if the Issuing Banks Agent shall have received
notice of such LC Disbursement prior to 12:00 noon, New York City time, on any
Business Day, then 5:00 p.m., New York City time, on the Business Day
immediately following the day that the Issuing Banks Agent receives such notice,
and (B) otherwise, 5:00 p.m, New York City time, on the second Business Day
immediately following the day that the Issuing Banks Agent receives such notice,
withdraw from the LC Cash Collateral Account and remit to such Issuing Bank an
amount equal to the lesser of (x) the amount of such LC Disbursement and (y) the
value of the LC Cash Collateral at the time but not in excess, solely if the
Issuing Banks Agent shall have received notice from the Borrower, the
Administrative Agent, any Issuing Bank or the Required Lenders that an Event of
Default has occurred and is continuing at the time, of such Issuing Bank’s Pro
Rata Share thereof at such time; provided, however, that the Issuing Banks Agent
shall not be required to make any such withdrawal and remittance if it
determines, in its sole discretion, that it may not do so under applicable law.

(iii) In the event the Issuing Banks Agent shall have determined, based on
reports provided to the Issuing Banks Agent pursuant to paragraph (i) of this
Section, that an LC Cash Collateral Deficiency exists, the Issuing Banks Agent

 

37



--------------------------------------------------------------------------------

shall promptly inform the Borrower and the Administrative Agent thereof, and the
Borrower shall, within three Business Days of receiving such notice, deposit in
the LC Cash Collateral Account an amount in cash equal to the amount of such LC
Cash Collateral Deficiency.

(iv) In the event the Issuing Banks Agent shall have determined, based on
reports provided to the Issuing Banks Agent pursuant to paragraph (i) of this
Section, that a Viacom LC Cash Collateral Excess exists, the Issuing Banks Agent
shall promptly inform the Borrower and the Administrative Agent thereof and,
unless the Issuing Banks Agent shall have received notice from the Borrower, the
Administrative Agent, any Issuing Bank or the Required Lenders that an Event of
Default has occurred and is continuing at the time, the Issuing Banks Agent
shall withdraw from the LC Cash Collateral Account and remit to the Borrower the
amount of such Viacom LC Cash Collateral Excess; provided, however, that, in the
case no such remittance is made as a result of the Issuing Banks Agent having
received such a notice of an Event of Default, the Borrower may request that the
amount of such Viacom LC Cash Collateral Excess be remitted to the
Administrative Agent in satisfaction of an obligation of the Borrower to prepay
Revolving Borrowings. To make such a request, the Borrower shall hand deliver or
fax to the Issuing Banks Agent, with a copy to the Administrative Agent, a
notice identifying the amount of the prepayment of the Revolving Borrowings
requested to be made with such Viacom LC Cash Collateral Excess and the details
thereof (including the provisions hereof pursuant to which such prepayment is
made), and further requesting the Issuing Banks Agent to remit, on the date
specified in such request (which shall be at least one Business Day after the
date of such notice) to the Administrative Agent the amount specified in such
notice (which shall not exceed the amount of such prepayment). Upon receipt of
such notice, the Issuing Banks Agent shall, on the date specified therein,
withdraw from the LC Cash Collateral Account and remit to the Administrative
Agent, for the account of the Revolving Lenders, an amount equal to the lesser
of (x) the amount specified in such notice and (y) the amount of such Viacom LC
Cash Collateral Excess. To the extent of the amounts received by the
Administrative Agent, the Borrower’s obligation to make the prepayment of the
Revolving Borrowings specified in such notice shall be discharged.
Notwithstanding anything in this paragraph to the contrary, the Issuing Banks
Agent shall not be required to make any withdrawal or remittance referred to in
this paragraph if it determines, in its sole discretion, that it may not do so
under applicable law.

(v) In the event the Issuing Banks Agent shall have determined, based on reports
provided to the Issuing Banks Agent pursuant to paragraph (i) of this Section,
that a Non-Viacom LC Cash Collateral Excess of $500,000 or more exists, the
Issuing Banks Agent shall promptly inform the Borrower and the Administrative
Agent thereof and shall withdraw from the LC Cash Collateral Account and remit
to the Administrative Agent the amount of such Non-Viacom LC Cash Collateral
Excess, in satisfaction of the obligations of the Borrower under Section 2.12(f)
in respect thereof; provided, however, that the Issuing Banks Agent shall not be
required to make any such withdrawal and remittance if it determines, in its
sole discretion, that it may not do so under applicable law.

 

38



--------------------------------------------------------------------------------

(vi) The Issuing Banks Agent (and, in the event any Issuing Bank shall have been
appointed as a sub-agent of the Issuing Banks Agent pursuant to Article VIII,
such Issuing Bank) hereby agrees, solely for the purpose of allowing the
Administrative Agent to obtain control of the LC Cash Collateral Account under
Section 9-104 of the Uniform Commercial Code of the State of New York (as in
effect from time to time) and to perfect its security interest in the LC Cash
Collateral Account and the LC Cash Collateral in accordance with Sections 9-312
and 9-314 of said Uniform Commercial Code, to act as a sub-agent of the
Administrative Agent. Notwithstanding the foregoing (but without affecting the
agreement of the Issuing Banks Agent and any such Issuing Bank to act as a
sub-agent of the Administrative Agent for the foregoing purpose), so long as any
of the Aggregate LC Obligations shall be outstanding, the Issuing Banks Agent
shall continue to have exclusive dominion and control over the LC Cash
Collateral Account, and may deal with the LC Cash Collateral Account and the LC
Cash Collateral without regard to the Administrative Agent’s security interest
in the LC Cash Collateral Account or the LC Cash Collateral (and the
Administrative Agent agrees with the Issuing Bank Agent for the benefit of the
Issuing Banks that so long as any of the Aggregate LC Obligations are
outstanding, it shall not issue instructions to the Issuing Banks Agent (or any
of its sub-agents), in its capacity as a sub-agent of the Administrative Agent,
with respect to, or otherwise exercise control over, the LC Cash Collateral
Account or the LC Cash Collateral).

(vii) Notwithstanding anything to the contrary in any Loan Document, each party
to this Agreement agrees that any Lien of the Issuing Banks Agent (or any of its
sub-agents) on the LC Cash Collateral Account and the LC Cash Collateral now or
hereafter held by or for the benefit of any Issuing Bank as security for any of
the Aggregate LC Obligations shall be senior in right, priority, operation,
effect and all other respects to all Liens thereon of the Administrative Agent
now or hereafter held by or for the benefit of any Secured Party as security for
any of the Obligations other than the Aggregate LC Obligations, such Liens of
the Administrative Agent being junior and subordinate in right, priority,
operation, effect and all other respects to any such Lien of the Issuing Banks
Agent (or any such sub-agent). Each party to this Agreement agrees that, to
effectuate the intent of the parties as provided above, the value of the Liens
of the Issuing Banks Agent (or any of its sub-agents) on the LC Cash Collateral
Account and the LC Cash Collateral shall be determined without regard to the
existence of the Liens thereon securing the Obligations other than the Aggregate
LC Obligations. The relative Lien priorities set forth above are only with
respect to the priority of the Liens described herein, and shall not constitute
a subordination of any Obligations to any other Obligations. Each party to this
Agreement further agrees that (A) the grant of any Lien to the Issuing Banks
Agent (or any of its sub-agents) on the LC Cash Collateral Account and the LC
Cash Collateral now or hereafter held by or for the benefit of any Issuing Bank
as security for any of

 

39



--------------------------------------------------------------------------------

the Aggregate LC Obligations and the grant of any Lien thereon to the
Administrative Agent now or hereafter held by or for the benefit of any Secured
Party as security for any of the Obligations other than the Aggregate LC
Obligations constitute two separate and distinct grants of Liens and (B) because
of, among other things, their differing rights in the LC Cash Collateral Account
and the LC Cash Collateral, the Aggregate LC Obligations are fundamentally
different from the Obligations other than the Aggregate LC Obligations and must,
solely to the extent the LC Cash Collateral Account and the LC Cash Collateral
are concerned, be separately classified in any plan of reorganization proposed
or adopted in an insolvency proceeding of the Borrower. To further effectuate
the intent of the parties as provided in the immediately preceding sentence, if
it is held that the claims of the Issuing Banks and the other Secured Parties in
respect of the LC Cash Collateral Account and LC Cash Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then all distributions in respect of the Aggregate LC Obligations and
the Obligations other than the Aggregate LC Obligations shall be made as if they
were two separate classes of senior and junior secured claims against the
Borrower in respect of the LC Cash Collateral Account and LC Cash Collateral,
with each Lender agreeing to turn over to the Issuing Banks Agent, for the
benefit of the Issuing Banks, amounts otherwise received or receivable by it to
the extent necessary to effectuate the intent of this sentence.

(i) Issuing Bank Reports. Each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent and the Issuing Banks Agent (i) reasonably prior to
the time that such Issuing Bank amends, renews or extends any Letter of Credit,
the date of such amendment, renewal or extension and the details thereof,
(ii) on each Business Day on which such Issuing Bank makes any LC Disbursement,
the date and amount of such LC Disbursement, (iii) on any Business Day on which
the Borrower fails to reimburse in full an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
unreimbursed amount of such LC Disbursement, (iv) on each day (or, if such day
is not a Business Day, on the next following Business Day) on which the LC
Exposure of such Issuing Bank shall have reduced, the amount of such reduction
and the details thereof and (v) on any other Business Day, such other
information as the Administrative Agent or the Issuing Banks Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank. The
Administrative Agent and the Issuing Banks Agent shall be entitled to rely, and
shall not incur any liability for relying, upon any information reported to it
by the Issuing Banks pursuant to this paragraph. Without limiting the foregoing,
the Issuing Banks Agent may determine the existence of any LC Cash Collateral
Deficiency or any LC Cash Collateral Excess (and whether such excess is a Viacom
LC Cash Collateral Excess or a Non-Viacom LC Cash Collateral Excess) and each
Issuing Bank’s Pro Rata Share solely on the basis of the information reported to
it by the Issuing Banks pursuant to this paragraph, and shall incur no liability
for any errors in such determination arising from any inaccuracy of such
information.

(j) Cooperation. The Issuing Banks Agent shall provide to the Administrative
Agent or any Issuing Bank such information with respect to the LC Cash

 

40



--------------------------------------------------------------------------------

Collateral Account and the LC Cash Collateral as the Administrative Agent or
such Issuing Bank may from time to time request. The Administrative Agent shall
provide to the Issuing Banks Agent such information regarding the Issuing Banks
and the Letters of Credit as the Issuing Banks Agent may from time to time
request.

(k) Concerning Viacom LCs. The Borrower agrees that, without the prior written
consent of each Issuing Bank that shall have issued a Viacom LC outstanding at
the time, (A) it shall not request an extension or renewal of any Viacom LC
unless it shall have requested such an extension or renewal with respect to each
Viacom LC and (B) it shall not request any amendment of any Viacom LC to reduce
the face amount thereof unless it shall have concurrently therewith requested
such amendments of one or more other Viacom LC to reduce the face amount thereof
as shall be required in order for the aggregate amount of such requested
reductions to be allocated among the Issuing Banks in accordance with their pro
rata share. For purposes of the foregoing, an Issuing Bank’s “pro rata share” of
any such reductions shall be determined based on the proportion the face amount
of its Viacom LC as of the Restatement Effective Date bears to the aggregate
face amount of all the Viacom LCs as of the Restatement Effective Date;
provided, however, that if, as a result of any drawing thereunder since the
Restatement Effective Date, the face amount of any Issuing Bank’s Viacom LC
shall have been reduced without a corresponding reduction in the face amount of
the other Issuing Banks’ Viacom LCs, then, to the extent such drawing shall have
been reimbursed, the pro rata share of such Issuing Bank shall be adjusted so
that the aggregate amount of all the reductions in the aggregate face amount of
the Viacom LCs is allocated to the banks, as nearly as possible, on a pro rata
basis (determined as set forth above).

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting or transferring the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City or any other domestic bank deposit account of the
Borrower, in each case as designated by the Borrower in the applicable Borrowing
Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate

 

41



--------------------------------------------------------------------------------

determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or fax to
the Administrative Agent of a written Interest Election Request signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (e) of this
Section:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

42



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing of one month’s duration. Notwithstanding any contrary
provision hereof, if any Event of Default described in clauses (a), (b), (h) or
(i) of Article VII shall occur and be continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as such Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) The Tranche A
Commitments and Tranche B Commitments terminated on the Original Effective Date.
Unless previously terminated in accordance with the terms hereof, the Revolving
Commitments shall terminate on the Revolving Maturity Date.

(b) In the event the aggregate amount of the Revolving Commitments shall exceed
at any time the aggregate principal amount of the Revolving Loans outstanding at
such time, the Revolving Commitments shall automatically and permanently reduce
by the amount of such excess.

(c) Subject to compliance with the provisions of paragraph (d) of this Section,
the Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.12, the aggregate principal
amount of the Revolving Loans shall exceed the aggregate amount of the Revolving
Commitments.

(d) The Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce the Revolving Commitment under paragraph (c) of
this Section not later than 11:00 a.m., New York City time, on the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Revolving
Lenders in accordance with their Revolving Commitments.

 

43



--------------------------------------------------------------------------------

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender as
provided in Section 2.11.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.11. Amortization of Loans. (a) Subject to adjustment pursuant to
paragraph (e) of this Section, the Borrower shall repay Tranche A Term
Borrowings on each date set forth below in the aggregate principal amount set
forth opposite such date:

 

Date

   Amount

October 1, 2005

   $ 3,750,000

January 1, 2006

     3,750,000

April 1, 2006

     3,750,000

July 1, 2006

     3,750,000

October 1, 2006

     3,750,000

January 1, 2007

     3,750,000

 

44



--------------------------------------------------------------------------------

Date

   Amount

April 1, 2007

   3,750,000

July 1, 2007

   3,750,000

October 1, 2007

   3,750,000

January 1, 2008

   3,750,000

April 1, 2008

   3,750,000

July 1, 2008

   3,750,000

October 1, 2008

   13,750,000

January 1, 2009

   13,750,000

April 1, 2009

   13,750,000

August 20, 2009

   13,750,000

(b) Subject to adjustment pursuant to paragraph (e) of this Section, the
Borrower shall repay Tranche B Term Borrowings on each date set forth below in
the aggregate principal amount set forth opposite such date:

 

Date

   Amount

October 1, 2005

   $ 1,375,000

January 1, 2006

     1,375,000

April 1, 2006

     1,375,000

July 1, 2006

     1,375,000

October 1, 2006

     1,375,000

January 1, 2007

     1,375,000

April 1, 2007

     1,375,000

July 1, 2007

     1,375,000

October 1, 2007

     1,375,000

January 1, 2008

     1,375,000

April 1, 2008

     1,375,000

July 1, 2008

     1,375,000

October 1, 2008

     13,750,000

January 1, 2009

     13,750,000

April 1, 2009

     13,750,000

July 1, 2009

     13,750,000

October 1, 2009

     13,750,000

January 1, 2010

     13,750,000

April 1, 2010

     13,750,000

July 1, 2010

     13,750,000

October 1, 2010

     105,875,000

January 1, 2011

     105,875,000

April 1, 2011

     105,875,000

August 20, 2011

     105,875,000

 

45



--------------------------------------------------------------------------------

(c) Subject to adjustment pursuant to paragraph (e) of this Section, the
Borrower shall repay Revolving Borrowings on each date set forth below in the
aggregate principal amount set forth opposite such date:

 

Date

   Amount

December 15, 2009

   $ 25,000,000

January 31, 2010

   $ 20,000,000

February 28, 2010

   $ 20,000,000

March 31, 2010

   $ 20,000,000

April 30, 2010

   $ 10,000,000

May 31, 2010

   $ 15,000,000

June 30, 2010

   $ 50,000,000

July 31, 2010

   $ 10,000,000

August 31, 2010

   $ 10,000,000

(d) To the extent not previously paid, all Tranche A Term Loans shall be due and
payable on the Tranche A Maturity Date, all Tranche B Term Loans shall be due
and payable on the Tranche B Maturity Date and all Revolving Loans shall be due
and payable on the Revolving Maturity Date.

(e) Any prepayment of a Term Borrowing of either Class, including any mandatory
prepayments pursuant to Section 2.12, shall be applied to reduce ratably the
subsequent scheduled repayments of the Term Borrowings of such Class to be made
pursuant to this Section. Any prepayment of a Revolving Borrowing, including any
mandatory prepayments pursuant to Section 2.12, shall be applied to reduce the
subsequent scheduled repayments of the Revolving Borrowings to be made pursuant
to this Section in the reverse order of maturity; provided, however, that any
optional prepayment of Revolving Borrowings made pursuant to Section 2.12(a) at
any time after the Restatement Effective Date and prior to December 15, 2009
shall be applied, first, to reduce by not more than $12,500,000 in the aggregate
the scheduled repayment required to be made on December 15, 2009, and,
thereafter, as set forth above.

(f) Prior to any repayment of any Borrowings of any Class under this Section,
the Borrower shall select the Borrowing or Borrowings of the applicable Class to
be repaid and shall notify the Administrative Agent by telephone (confirmed by
fax) of such selection not later than (i) 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment, in the case of a
Eurodollar Borrowing, and (ii) 11:00 a.m., New York City time, on the scheduled
date of such repayment, in the case of an ABR Borrowing. Each repayment of a
Borrowing shall be applied ratably to the Loans included in the repaid
Borrowing. Repayments of Borrowings under this Section shall be accompanied by
accrued interest on the amount repaid.

SECTION 2.12. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part in an
integral multiple of $1,000,000, subject to the requirements of this Section.

 

46



--------------------------------------------------------------------------------

(b) In the event and on each occasion that the aggregate principal amount of the
Revolving Loans exceeds the aggregate amount of the Revolving Commitments, the
Borrower shall prepay the Revolving Loans in an aggregate principal amount equal
to such excess.

(c) Following the end of each fiscal year of the Borrower, the Borrower will
prepay Term Borrowings in an aggregate amount equal to 50% of Excess Cash Flow,
if any, for such fiscal year. Each prepayment pursuant to this paragraph shall
be made on or before the date on which financial statements are required to be
delivered pursuant to Section 5.01 with respect to the fiscal year for which
Excess Cash Flow is being calculated (and in any event within 90 days after the
end of such fiscal year).

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2009, the Borrower will prepay Revolving
Borrowings in an aggregate amount equal to (i) the sum of (A) the lesser of
(x) 50% of the Excess Cash Flow for such fiscal year and (y) $50,000,000 plus
(B) in the event the Excess Cash Flow for such fiscal year (determined without
any deduction otherwise required to be made pursuant to clause (f) of the
definition of such term on account of any optional prepayments of Revolving
Loans made during such fiscal year (but, in the case of the fiscal year ending
December 31, 2009, only after the Restatement Effective Date)) shall exceed
$200,000,000, 25% of the amount of such excess, less (ii) the amount of any
optional prepayments of Revolving Loans made during such fiscal year (but, in
the case of the fiscal year ending December 31, 2009, only after the Restatement
Effective Date). Each prepayment pursuant to this paragraph shall be made on or
before the date on which financial statements are required to be delivered
pursuant to Section 5.01 with respect to the fiscal year for which Excess Cash
Flow is being calculated (and in any event within 90 days after the end of such
fiscal year).

(e) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Revolving
Prepayment Event, the Borrower shall, on the day such Net Proceeds are received
(or, in the case of a Revolving Prepayment Event described in clause (c) of the
definition of such term, within 10 Business Days after such Net Proceeds are
received), prepay Revolving Borrowings in an aggregate amount equal to (i) in
the case of a Revolving Prepayment Event described in clause (c) of the
definition of such term, 100% of such Net Proceeds and (ii) in the case of a
Revolving Prepayment Event described in clause (a) or (b) of the definition of
such term, (A) in the case of any such Revolving Prepayment Event that is an
incurrence of Indebtedness by a Foreign Subsidiary, 80% of such Net Proceeds and
(B) otherwise, (1) 0% of such Net Proceeds, to the extent the aggregate amount
of such Net Proceeds received since the Restatement Effective Date in respect of
all such Revolving Prepayment Events does not exceed $25,000,000, (2) 75% of
such Net Proceeds, to the extent the aggregate amount of such Net Proceeds
received since the Restatement Effective Date in respect of all such Revolving
Prepayment Events exceeds $25,000,000 but does not exceed $50,000,000, and
(3) 50% of such Net Proceeds, to the extent the aggregate amount of such Net
Proceeds received since the Restatement Effective Date in respect of all such
Revolving Prepayment Events exceeds $50,000,000.

 

47



--------------------------------------------------------------------------------

(f) In the event and on each occasion that any LC Cash Collateral shall be
released to the Administrative Agent as provided in Section 2.06(h)(v), the
Borrower shall prepay Revolving Borrowings in like amount, such prepayment to be
made on the date of such release and to be deemed automatically to have been
discharged upon receipt by the Administrative Agent of such LC Cash Collateral.

(g) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (h) of this Section; provided that in the case of any prepayment of
Revolving Borrowings made pursuant to paragraph (f) of this Section, the
selection of the Borrowing or Borrowings to be prepaid shall be made by the
Administrative Agent unless, prior to the time of such prepayment, the
Administrative Agent shall have received from the Borrower a written notice
specifying such selection. In the event of any mandatory prepayment of Term
Borrowings made pursuant to paragraph (c) of this Section at a time when Term
Borrowings of both Classes remain outstanding, the Borrower shall select Term
Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated between the Tranche A Term Borrowings and Tranche B Term Borrowings
pro rata based on the aggregate principal amount of outstanding Borrowings of
each such Class.

(h) Except for prepayments made pursuant to paragraph (f) of this Section, the
Borrower shall notify the Administrative Agent by telephone (confirmed by fax)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the applicable
Class of the contents thereof. Each partial prepayment of any Borrowing shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments of Borrowings shall be accompanied by accrued interest on the amount
prepaid.

SECTION 2.13. Fees. (a) The Borrower agrees to pay each Issuing Bank an issuing
bank fee, which shall accrue at the rate of 2.00% per annum on the outstanding
undrawn amount of Letters of Credit issued by such Issuing Bank during the
period from and including the Restatement Effective Date to but excluding the
date on which there ceases to be any outstanding Letters of Credit issued by
such Issuing Bank, as well as the applicable Issuing Bank’s standard and
customary fees with respect to the amendment,

 

48



--------------------------------------------------------------------------------

renewal or extension of any Letter of Credit or processing of drawings
thereunder. Issuing Bank Fees accrued through and including the last day of each
calendar month shall be payable on the third Business Day following such last
day, commencing on the first such date to occur after the Restatement Effective
Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on written demand.
Any other fees payable to the applicable Issuing Bank pursuant to this paragraph
shall be payable within 10 days after written demand. All Issuing Bank Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(b) All repayments and prepayments of Revolving Loans effected on or prior to
the Revolving Maturity Date will be accompanied by an exit fee equal to 3.00% of
the aggregate principal amount of any such repayment or prepayment; provided,
however, that (i) in the event the aggregate principal amount of the Revolving
Loans prepaid pursuant to Section 2.12(a) since the Restatement Effective Date
and on or prior to January 3, 2010 shall be at least $50,000,000, no such fee
shall be payable with respect to any subsequent repayment or prepayment of
Revolving Loans made on or prior to January 3, 2010, and (ii) in the case of any
prepayment of Revolving Loans pursuant to Section 2.12(a) made on or after
January 4, 2010, such fee shall be reduced to 2.00% of the aggregate principal
amount of any such prepayment. Such exit fee shall be paid by the Borrower to
the Administrative Agent, for the accounts of the applicable Lenders, on the
date of such repayment or prepayment.

(c) In the event the aggregate principal amount of the Revolving Loans
outstanding on April 30, 2010 shall exceed $75,000,000, the Borrower shall pay
to the Administrative Agent, for the account of the Revolving Lenders, a
duration fee equal to the lesser of (i) 10.00% of the amount of such excess and
(ii) $5,000,000. Such fee shall be distributed to the Revolving Lenders on a pro
rata basis.

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower and the Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it), for distribution, in the case of fees payable to
the Lenders, to the Lenders entitled thereto. Fees paid shall not be refundable
under any circumstances.

SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

49



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, (i) if any Event of Default shall have
occurred and is continuing, each Loan shall bear interest at a rate of 3.00%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section and (ii) if any interest on any Loan or any fee or
other amount payable by the Borrower hereunder (other than any principal of any
Loan) is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to 2.00% plus the rate applicable to ABR
Revolving Loans as provided in paragraph (a) of this Section, from the date
overdue until such amount is paid.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on written demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

50



--------------------------------------------------------------------------------

SECTION 2.16. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or an Issuing Bank; or

(ii) impose on any Lender or an Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to the applicable
Issuing Bank of maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender or the applicable Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or the applicable Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or an Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender, or the Letters of Credit issued
by such Issuing Bank, to a level below that which such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Bank’s policies and the policies of such Lender’s or such Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth (i) the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and (ii) that is such Lender’s or Issuing Bank’s customary practice,
from and after the date of such certificate, to charge its borrowers for such
increased costs incurred by such Lender or such Issuing Bank, as the case may
be, shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or an Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such

 

51



--------------------------------------------------------------------------------

Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 30 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor.

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09 or Section 2.12(h) and is revoked in accordance therewith) or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.20 or 9.02, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to equal an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.18. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, each Lender, the Issuing Banks Agent and each Issuing Bank receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

52



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes (not already paid
pursuant to paragraph (a)(iii) of this Section) to the relevant Governmental
Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender, the
Issuing Banks Agent and each Issuing Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender, the Issuing Banks Agent or such Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrower hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender, the applicable
Issuing Bank or the Issuing Banks Agent, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error. Notwithstanding the foregoing, the Borrower shall have no
liability pursuant to this paragraph to indemnify the Administrative Agent, a
Lender, the Issuing Banks Agent or an Issuing Bank for Indemnified Taxes or
Other Taxes that were paid by the Administrative Agent, such Lender, the Issuing
Banks Agent or such Issuing Bank, as the case may be, more than 90 days prior to
written demand for indemnification.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt, if any,
issued by such Governmental Authority evidencing such payment, a copy of the
return, if any, reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding, provided that such
Foreign Lender has received written notice from the Borrower advising it of the
availability of such exemption or reduction and supplying all applicable
documentation provided by such jurisdiction.

(f) If the Administrative Agent, a Lender, the Issuing Banks Agent or an Issuing
Bank determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay over such refund to the Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of

 

53



--------------------------------------------------------------------------------

the Administrative Agent, such Lender, the Issuing Banks Agent or such Issuing
Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent, such Lender, the Issuing
Banks Agent or such Issuing Bank agrees to repay the amount paid over to the
Borrower (plus any interest imposed by the relevant Governmental Authority) by
the Administrative Agent, such Lender, the Issuing Banks Agent or such Issuing
Bank in the event the Administrative Agent, such Lender, the Issuing Banks Agent
or such Issuing Bank is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require the Administrative
Agent, any Lender, the Issuing Banks Agent or any Issuing Bank to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(g) Notwithstanding any provision of the Loan Documents to the contrary, this
Section shall be the sole provision governing indemnities and claims for
Indemnified Taxes and Other Taxes under the Loan Documents.

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.16,
2.17 or 2.18, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to an Issuing Bank or the
Issuing Banks Agent as expressly provided herein and except that payments
pursuant to Sections 2.16, 2.17, 2.18 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

54



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or Term Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Revolving Loans or Term
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans and Term Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
Term Loans; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder, that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.19(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account

 

55



--------------------------------------------------------------------------------

of any Lender pursuant to Section 2.18, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16 or 2.18, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous in any material respect to such Lender. The Borrower hereby
agrees to pay all reasonable out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.16, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld or delayed, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a material reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. The Borrower and each of the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as applicable, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, has not had
and would not reasonably be expected to result in a Material Adverse Effect, is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

 

56



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder action. The Amendment
Agreement has been duly executed and delivered by the Borrower, and the
Amendment Agreement and this Agreement constitute, and each other Loan Document
to which any Loan Party is to be a party, when executed and delivered by such
Loan Party, will constitute, a legal, valid and binding obligation of the
Borrower or such Loan Party (as the case may be), enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate any applicable law or
regulation or order of any Governmental Authority (except where such violation
has not resulted, and would not reasonably be expected to result in, a Material
Adverse Effect) or the charter, by-laws or other organizational documents of the
Borrower or any of the Subsidiaries, (c) will not violate or result in a default
under any indenture or any other material agreement or instrument binding upon
the Borrower or any of the Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of the
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of the Subsidiaries, except Liens created
under the Loan Documents or otherwise permitted under Section 6.02.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows as of and for the
fiscal year ended December 31, 2007, reported on by PricewaterhouseCoopers LLP,
independent registered public accounting firm, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
the consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.

(b) Except (i) as set forth in the Borrower’s filings with the SEC publicly
available after January 1, 2008 and prior to March 30, 2009 (the “SEC
Documents”) or in the projections included in the Information Memorandum, and
(ii) any event, condition or circumstance arising solely from the report of
PricewaterhouseCoopers LLP on the consolidated balance sheet and statements of
income, stockholders’ equity and cash flows of the Borrower as of and for the
fiscal year ended December 31, 2008, containing any “going concern” or like
qualification or exception, since December 31, 2007, there has been no event,
condition or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

SECTION 3.05. Properties. (a) The Borrower and each of the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) The Borrower and each of the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Borrower and the Subsidiaries, taken as a whole,
and, to the knowledge of the Borrower, the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, has not had and
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) Except as set forth in
the SEC Documents, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of the
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any of the Loan Documents or the Transactions.

(b) Except with respect to matters that, individually or in the aggregate, have
not had and would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of the Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each of the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, has not had and would
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. The Borrower and each of the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so has not had and would not reasonably be expected to result in a
Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $25,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $25,000,000 the fair market value
of the assets of all such Plans.

SECTION 3.11. Disclosure. The Borrower has delivered to the Administrative Agent
true and correct copies of the Viacom Agreements. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent, the Issuing Banks Agent, any Lender or any Issuing Bank in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other written
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, taken as a whole, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time when prepared, it being
recognized by the Lenders that such projections and other information regarding
future events are not to be viewed as facts and that actual results or
developments during the period or periods covered may differ from the delivered
projections and other prospective information.

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, each Subsidiary of the Borrower and
identifies each Material Subsidiary, each Significant Foreign Subsidiary and
each Foreign Subsidiary, in each case as of the Original Effective Date.

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Borrower and the Subsidiaries as of the
Original Effective Date. As of the Original Effective Date, all premiums in
respect of such insurance have been paid. The Borrower believes that the
insurance maintained by or on behalf of the Borrower and the Subsidiaries is
adequate.

SECTION 3.14. Labor Matters. As of the Restatement Effective Date, there are no
material strikes, lockouts or slowdowns against the Borrower or any Subsidiary
pending or, to the knowledge of the Borrower, threatened. The consummation

 

59



--------------------------------------------------------------------------------

of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any Subsidiary is bound.

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Restatement Effective Date and immediately following the making
of each Loan made on the Restatement Effective Date and after giving effect to
the application of the proceeds of such Loans, (a) the fair value of the assets
of the Borrower and the other Loan Parties on a consolidated basis, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Borrower
and the other Loan Parties on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and the other
Loan Parties on a consolidated basis will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and the other Loan
Parties on a consolidated basis will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Restatement Effective
Date.

SECTION 3.16. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” under and as defined in the Subordinated Debt Documents.

SECTION 3.17. Franchises. The Borrower and each of the Subsidiaries (a) is not
in default under any material franchise agreement or material area development
agreement between the Borrower and any of its Franchisees and (b) is in
compliance with all state and federal franchise laws applicable to the Borrower
and the Subsidiaries, except for instances of default or noncompliance that,
individually or in the aggregate, have not had and would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.18. Security Interests. (a) When executed and delivered, the Security
Documents will be effective to create in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral and (i) when the Collateral constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest of the Administrative Agent therein will constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the pledgors in such Collateral, prior and superior in right to any
other Person (it being understood that no representation is made under this
clause (i) as to (A) any such Collateral that is subject to a Foreign Pledge
Agreement or (B) the perfection or priority of any Lien to the extent that such
perfection or priority is determined under the law of a jurisdiction outside the
United States, which are covered by paragraph (b) below), and (ii) when
financing statements in appropriate form are filed in the appropriate filing
offices, the security interest of the Administrative Agent will constitute a
fully perfected Lien on and security interest in all right, title and interest
of the Loan Parties in

 

60



--------------------------------------------------------------------------------

the remaining Collateral to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, prior and superior to the rights
of any other Person subject only to the Liens permitted by Section 6.02.

(b) After taking the actions specified for perfection therein, each Foreign
Pledge Agreement, when executed and delivered, will be effective under
applicable law to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a valid and enforceable security interest in the
Collateral subject thereto, and will constitute a fully perfected Lien on and
security interest in all right, title and interest of the Loan Parties in the
Collateral subject thereto, prior and superior to the rights of any other
Person.

(c) When the Security Agreement or an adequate summary thereof is properly filed
in the United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Security Agreement and such financing
statements shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in the Intellectual
Property (as defined in the Security Agreement), in each case prior and superior
to the rights of any other Person subject only to Permitted Encumbrances (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the Loan Parties since the
date of the Security Agreement).

(d) Each Mortgage, upon execution and delivery thereof by the parties thereto,
shall be effective to create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable Lien on
all of the applicable Loan Party’s right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when such Mortgage
is filed in the proper real estate filing offices, such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the applicable Loan Party in such Mortgaged Property and the
proceeds thereof, in each case prior and superior to the rights of any other
Person subject only to Permitted Encumbrances.

(e) Upon the execution by (i) the applicable Loan Party, (ii) the relevant
depositary bank or securities intermediary and (iii) the Administrative Agent of
an Account Control Agreement in respect of a deposit account or a securities
account, the security interest created in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, by the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the applicable Loan Party in such deposit account or securities
account and the proceeds thereof, in each case prior and superior to the rights
of any other Person.

 

61



--------------------------------------------------------------------------------

SECTION 3.19. Use of Proceeds. The proceeds of the Term Loans and the Revolving
Loans made prior to the Restatement Effective Date were used, and Letters of
Credit were issued, only for the purposes set forth in the Original Credit
Agreement.

SECTION 3.20. Federal Reserve Regulation. No part of the proceeds of any of the
Loans were or will be used for any purpose which violates or is inconsistent
with the provisions of Regulation T, U or X of the Board. None of Borrower or
any of the Subsidiaries is engaged or will engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” within the meaning of Regulation U
of the Board. As of the Restatement Effective Date, not more than 25% of the
value of the assets of the Borrower, or of the Borrower and the Subsidiaries
taken as a whole, which are subject to the restrictions contained in Article VI
constitute “margin stock” within the foregoing meaning. If the proceeds of any
Loans are to be used in a manner which would cause such Loans to be classified
as “purpose credits” under Regulation U of the Board, then at the time of the
making of such Loans and at the time of the making of each Loan thereafter
(after applying the proceeds of all Loans then being or theretofore made), not
more than 25% of the value of the assets of the Borrower, or of the Borrower and
the Subsidiaries taken as a whole, which are subject to the restrictions
contained in Article VI shall constitute “margin stock” within the foregoing
meaning.

ARTICLE IV

Conditions

SECTION 4.01. Restatement Effective Date. The effectiveness of the amendment and
restatement of the Original Credit Agreement in the form of this Agreement is
subject to the satisfaction of the conditions precedent set forth in the
Amendment Agreement (or waiver thereof in accordance with the terms of the
Amendment Agreement).

SECTION 4.02. Each Credit Event. (a) The obligation of each Lender to make a
Loan on the occasion of any Borrowing is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

(i) the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and

(ii) at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

(b) The obligation of an Issuing Bank to amend, renew or extend any Letter of
Credit is subject to the satisfaction of the condition that, at the time of and
immediately after giving effect to such amendment, renewal or extension of such
Letter of Credit, no Default shall have occurred and be continuing.

 

62



--------------------------------------------------------------------------------

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraph (a) of
this Section, and each amendment, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date hereof as to the matters specified in paragraph (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, for distribution to the Lenders:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related audited statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent registered
public accounting firm of recognized national standing (without, other than in
the case of the consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for the fiscal year
ending December 31, 2009, a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and the consolidated Subsidiaries on a consolidated basis in accordance
with GAAP (it being understood that such financial statements and opinion may be
furnished, if included therein, in the form of the Borrower’s Annual Report on
Form 10-K and any related Annual Report delivered to stockholders and filed with
the SEC);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower

 

63



--------------------------------------------------------------------------------

and the consolidated Subsidiaries on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes
(it being understood that such financial statements may be furnished, if
included therein, in the form of the Borrower’s Quarterly Report on Form 10-Q
filed with the SEC);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) certifying that all notices required to be provided under
Section 5.03(a), 5.11 or 5.12(b) have been provided, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.12,
6.13 and 6.14, (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the consolidated balance sheet of the
Borrower theretofore most recently delivered under clause (a) above and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, (v) in the case of any delivery of
financial statements under clause (a) above, setting forth a reasonably detailed
calculation of Excess Cash Flow for the applicable fiscal year of the Borrower
and (vi) setting forth a list of (A) Permitted Store Sales and Permitted Store
Swaps effected during the most recent fiscal quarter covered by such financial
statements, (B) any other asset sold, transferred or otherwise disposed of by
the Borrower and the Subsidiaries during the most recent fiscal quarter covered
by such financial statements for consideration having a fair value of $5,000,000
or more and (C) individual Capital Expenditure transactions of $5,000,000 or
more effected during the most recent fiscal quarter covered by such financial
statements, specifying the amounts thereof;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange, or distributed
by the Borrower to its shareholders generally, as the case may be;

(f) not later than (x) the 20th Business Day after the end of each month that is
not the end of a fiscal quarter of the Borrower, (y) the 45th day after the end
of each month that is also the end of each of the first three fiscal quarters of
each fiscal year of the Borrower and (z) the 90th day after the end of each
month that is also the end of each fiscal year of the Borrower:

(i) an unaudited consolidated income statement of the Borrower for such month
and for the elapsed portion of the fiscal quarter including such month, in each
case, broken down by domestic and international operations, together with
(A) comparative consolidated financial information with respect to the elapsed
portion of the corresponding fiscal quarter during the prior fiscal year and
(B) a reconciliation to the forecast with respect to the corresponding periods
contained in the then-current business plan and a detailed explanation of
material variances from such forecast,

 

64



--------------------------------------------------------------------------------

(ii) an unaudited consolidated balance sheet of the Borrower as of the last day
of such month, together with comparative consolidated financial information with
respect to the last day of the corresponding month of the prior fiscal year, and
an unaudited consolidated statement of cash flows of the Borrower for such month
and the elapsed portion of the fiscal quarter including such month, together
with comparative financial information with respect to the elapsed portion of
the corresponding fiscal quarter during the prior fiscal year, and setting forth
(A) the amount of Capital Expenditures of the Borrower and the Subsidiaries for
such month and (B) the Borrower’s consolidated cash balance as of the last day
of such month, broken down by domestic and international operations and
Available Cash balances and other domestic cash balances, and

(iii) forecasted consolidated monthly financial statements of the Borrower for
the ensuing two fiscal years (or, if shorter, forecasted monthly consolidated
financial statements of the Borrower for each fiscal year through and including
the fiscal year during which the Tranche B Maturity Date occurs),

in the case of all information delivered pursuant to this clause (f), in such
form and detail as the quarterly financial statements delivered pursuant to
clause (b) of this Section or such other format and detail as is reasonably
acceptable to the Administrative Agent;

(g) not later than the 20th Business Day of each month, a consolidated cash flow
forecast for the Borrower’s domestic operations for the ensuing 13 weeks,
together with a reconciliation to the forecast contained in the then-current
business plan and a detailed explanation of material variances from such
forecast, in each case, broken down by week and otherwise in form and detail
reasonably acceptable to the Administrative Agent;

(h) not later than (x) the 45th day after the end of each month that is also the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower and (y) the 90th day after the end of each month that is also the end
of each fiscal year of the Borrower, an unaudited income statement relating to
the Borrower’s and the Subsidiaries’ foreign operations for the most recently
ended fiscal quarter, together with (A) comparative financial information with
respect to the

 

65



--------------------------------------------------------------------------------

corresponding period during the prior fiscal year and (B) a reconciliation to
the forecast with respect to the corresponding period contained in the then
current business plan and a detailed explanation of material variances from such
forecast;

(i) not later than January 31st of each year, a comprehensive five-year business
plan (or, if shorter, a business plan through and including the fiscal year
during which the Tranche B Maturity Date occurs) for the Borrower and the
Subsidiaries, covering (x) each month during the then current fiscal year,
(y) each fiscal quarter for the following two fiscal years and (z) each fiscal
year thereafter, which business plan will be in form and detail reasonably
satisfactory to the Administrative Agent after consultation with the Borrower;
and

(j) promptly following any request therefor, such other information (including
key operational metrics) regarding the operations, business affairs and
financial condition of, the Borrower or any Subsidiary, or compliance with the
terms of any Loan Document, as the Administrative Agent or any Lender may
reasonably request.

Reports and other information required to be delivered pursuant to clauses (a),
(b) and (e) of this Section shall be deemed to have been delivered on the date
on which the Borrower posts such reports on its website at www.blockbuster.com
or when such reports are posted on the SEC’s website at www.sec.gov; provided
that the Borrower shall deliver to the Administrative Agent at the time such
financial statements are made available the certification of a Financial
Officer, as required by clause (b) above, and, in the case of annual financial
statements, the certification required by clause (c) above.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and, in the case of clauses (a) and (e) below, the Issuing
Banks Agent, promptly after any Financial Officer or other executive officer of
the Borrower becomes aware thereof, written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting, the Borrower or
any Subsidiary that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$25,000,000;

(d) any other event or occurrence that results in, or would reasonably be
expected to result in, a Material Adverse Effect; and

(e) the occurrence of any Viacom Beneficiary Cash Collateral Release.

 

66



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice of any change (a) in any Loan Party’s
legal name, (b) in any Loan Party’s identity, form of organization or
jurisdiction of organization or (c) in any Loan Party’s Federal Taxpayer
Identification Number or identifying number (if any) assigned by the
jurisdiction of its organization. The Borrower agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the Uniform Commercial Code or otherwise that are required in order
for the Administrative Agent to continue at all times following such change to
have a valid, legal and perfected first priority security interest in all the
Collateral.

SECTION 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and
(except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect) the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.05. Payment of Obligations. The Borrower will, and will cause each of
the Subsidiaries to, pay its Taxes and other material obligations (other than
Indebtedness), before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, and the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, and
(b) the failure to make payment would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.06. Maintenance of Properties. The Borrower will, and will cause each
of the Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted. In addition, the Borrower will, and will cause each of the
Subsidiaries to, from time to time make or cause to be made all appropriate
repairs, renewals and replacements, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.07. Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies insurance in such amounts (with no greater risk retention) and against
such risks as a prudent company with similar financial resources engaged in the
same or similar businesses operating in the same or similar locations would
maintain. The Borrower will furnish to the Lenders, upon reasonable written
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

 

67



--------------------------------------------------------------------------------

SECTION 5.08. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior written notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested.

SECTION 5.09. Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.10. Use of Proceeds and Letters of Credit. The Revolving Loans made on
or after the Restatement Effective Date will be used only for general corporate
purposes, including working capital purposes, payment of fees and expenses
incurred in connection with the Amendment Agreement and the deposit of the LC
Cash Collateral pursuant to the Amendment Agreement. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.

SECTION 5.11. Additional Subsidiaries. If any Subsidiary is formed or acquired
on or after the Restatement Effective Date, the Borrower will, within 10
Business Days after such Subsidiary is formed or acquired, notify the
Administrative Agent and the Lenders thereof and within 15 Business Days after
such Subsidiary is formed or acquired cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary (if it is a
Subsidiary Loan Party) and with respect to any Equity Interest in such
Subsidiary, if it is a Domestic Subsidiary or a Significant Foreign Subsidiary,
owned by or on behalf of any Loan Party (subject to the limits on Significant
Foreign Subsidiaries set forth in clause (b) of the definition of “Collateral
and Guarantee Requirement” and in the Collateral Agreement and the Security
Agreement).

SECTION 5.12. Further Assurances. (a) The Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents), that may be required under any applicable law,
or that the Administrative Agent may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties; provided that the Collateral and Guarantee Requirement need not be
satisfied with respect to (i) any real property owned by the Borrower or any
Subsidiary Loan Party with an individual fair market

 

68



--------------------------------------------------------------------------------

value (including fixtures and improvements) of $500,000 or less or (ii) any real
property held by the Borrower or any Subsidiary Loan Party as a lessee under a
lease. The Borrower also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created under the Security Documents.

(b) If any asset (including any real property or improvements thereto or any
interest therein) that has an individual fair market value of more than $500,000
is owned or acquired by the Borrower or any Subsidiary Loan Party or owned by an
entity at the time it becomes a Subsidiary Loan Party (in each case other than
assets constituting Collateral under any Security Document that become subject
to the Lien of such Security Document upon acquisition thereof), the Borrower
will, to the extent it has not already done so, notify the Administrative Agent
and the Lenders thereof, and, if requested by the Administrative Agent or the
Required Lenders, the Borrower will cause such asset to be subjected to a Lien
securing the Obligations and will take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties; provided that the Collateral and Guarantee Requirement need not be
satisfied with respect to (i) any real property held by the Borrower or any
Subsidiary as a lessee under a lease and (ii) any other assets with respect to
which the Administrative Agent determines that the cost or impracticability of
including such assets as Collateral would be excessive in relation to the
benefits to the Lenders afforded thereby.

SECTION 5.13. Cash Management System. The Borrower will, and will cause each of
the Subsidiaries to, continue to administer and conduct their existing cash
management system in the ordinary course and consistently with past practice,
including in connection with the making, processing and crediting of credit card
and other deposits and the collection and transmission of funds in connection
therewith; provided that the foregoing will not preclude the Borrower from
implementing improvements in such cash management systems to achieve faster
collection and transmission of funds so long as such improvements are described
in reasonable detail in a notice furnished by the Borrower to the Administrative
Agent reasonably in advance of any such implementation. Without limiting the
foregoing, the Borrower will, and will cause each of its Domestic Subsidiaries
to, continue to deposit cash and credit card receipts into local depositary
banks substantially in accordance with their existing practice and schedules, to
obtain availability of funds from such depositary banks substantially in
accordance with existing schedules and on existing terms and cause available
funds to be transferred by such depositary banks on such daily or other basis as
in effect on the Restatement Effective Date, or, in each case, on such faster
schedules as the Borrower may achieve pursuant to implementing improvements
referred to in the immediately preceding sentence.

 

69



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness or any Attributable Debt in respect of Sale and Leaseback
Transactions, except:

(i) Indebtedness created under the Loan Documents;

(ii) the Subordinated Debt;

(iii) Indebtedness existing on the Original Effective Date and, in the case of
Indebtedness owed to Persons other than the Borrower or the Subsidiaries in a
principal amount in excess of $1,000,000, set forth on Schedule 6.01;

(iv) unsecured Indebtedness of the Borrower, the Net Proceeds of which are used
solely to prepay Term Loans and pay associated interest, costs and expenses
within five Business Days of the receipt of the Net Proceeds of such unsecured
Indebtedness;

(v) Indebtedness represented by Commercial Paper; provided that such
Indebtedness is permitted pursuant to Section 6.13;

(vi) Permitted Subordinated Indebtedness; provided that such Indebtedness is
permitted pursuant to Section 6.13;

(vii) other unsecured Indebtedness of the Borrower or any Subsidiary; provided
that (A) the aggregate principal amount of Indebtedness permitted by this clause
shall not exceed $50,000,000 at any time outstanding and (B) such Indebtedness
is permitted pursuant to Section 6.13;

(viii) Indebtedness of the Foreign Subsidiaries (other than Indebtedness owed to
the Borrower or any Domestic Subsidiary) in an aggregate principal amount at any
time outstanding not in excess of the greater of (A) $100,000,000 and (B) an
amount equal to 10% of the total assets of all the Foreign Subsidiaries as of
the end of the most recent fiscal quarter in respect of which financial
statements have been delivered pursuant to Section 5.01 (calculated on a
combined basis for such Foreign Subsidiaries in accordance with GAAP); provided,
in the case of any such Indebtedness incurred after the Restatement Effective
Date, the Net Proceeds thereof shall be used to prepay Revolving Loans to the
extent required by Section 2.12(e);

 

70



--------------------------------------------------------------------------------

(ix) unsecured Indebtedness of the Borrower owed to any Subsidiary and of any
Subsidiary owed to the Borrower or any other Subsidiary; provided that (A) such
Indebtedness owed by any Loan Party is subordinated to the Obligations in
accordance with the provisions of an Affiliate Subordination Agreement and
(B) Indebtedness of any Subsidiary that is not a Loan Party owed to the Borrower
or any Subsidiary Loan Party shall be subject to Section 6.04;

(x) (A) any Indebtedness and Attributable Debt of the Borrower or any Subsidiary
incurred to finance the acquisition, construction or improvement of any
franchise development rights or capital or other long-term assets, including
Capital Lease Obligations, (B) any Indebtedness or Attributable Debt assumed in
connection with the acquisition of any capital or long-term assets or secured by
a Lien on any such assets prior to the acquisition thereof (or prior to the
acquisition of any Subsidiary holding such assets, provided that such
Indebtedness or Attributable Debt was not incurred in contemplation thereof) and
(C) Attributable Debt incurred in connection with Sale and Leaseback
Transactions permitted by Section 6.06(b); provided that, in the case of any
Indebtedness or Attributable Debt referred to in clause (A) or (B) above,
(x) such Indebtedness or Attributable Debt is incurred prior to or within 90
days after the acquisition of such franchise development rights or such assets
or the completion of such construction or improvement of such assets, (y) the
amount of such Indebtedness or Attributable Debt does not exceed the cost of
acquiring, constructing or improving such franchise development rights or such
assets and (z) the aggregate principal amount of such Indebtedness and
Attributable Debt, together with any Refinancing Indebtedness in respect
thereof, shall not exceed $40,000,000 at any time outstanding;

(xi) Refinancing Indebtedness in respect of Indebtedness permitted by clauses
(iii), (iv) and (x) above; provided that the amount of such Refinancing
Indebtedness in respect of Indebtedness permitted by clause (x) above shall be
subject to the limitation set forth in clause (x) above;

(xii) Guarantees permitted by Section 6.04(e); and

(xiii) Indebtedness (other than Long-Term Indebtedness) not in excess of
$10,000,000 at any time outstanding incurred to finance the payment of premiums
on insurance policies.

(b) The Borrower will not permit any Domestic Subsidiary or Significant Foreign
Subsidiary to issue any preferred Equity Interests other than to the Borrower or
any Subsidiary Loan Party; provided that any such preferred Equity Interests
issued to the Borrower or any Subsidiary Loan Party shall be pledged pursuant to
the terms of the Collateral Agreement or, in the case of Equity Interests of
Significant Foreign Subsidiaries, a Foreign Pledge Agreement.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents;

 

71



--------------------------------------------------------------------------------

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Original Effective Date and set forth in Schedule 6.02; provided that any
such Lien shall secure only Indebtedness or obligations which it secured on the
Original Effective Date or any Refinancing Indebtedness permitted in respect of
any such Indebtedness or any refinancing of any such other obligation not
constituting Indebtedness that does not significantly increase the amount
thereof;

(d) Liens on franchise development rights or capital or other long-term assets
acquired, constructed or improved by the Borrower or any Subsidiary after the
Original Effective Date; provided that (i) such Liens secure Indebtedness
permitted by Section 6.01(a)(x) or Refinancing Indebtedness in respect thereof
permitted by Section 6.01(a)(xi), (ii) except in the case of Capital Lease
Obligations permitted by Section 6.01(a)(x)(C), (A) such Liens are incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and (B) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such rights or assets
and (iii) such Liens shall not apply to any other assets of the Borrower or any
Subsidiary;

(e) Liens on assets of Subsidiaries acquired after the Original Effective Date
existing at the time of such acquisition and not incurred in contemplation
thereof securing Indebtedness permitted by Section 6.01(a)(x);

(f) Liens on assets of Foreign Subsidiaries securing Indebtedness permitted by
Section 6.01(a)(viii);

(g) Liens created pursuant to the express terms of the Viacom Agreements as in
effect on the Original Effective Date, or as subsequently amended or modified to
the extent permitted by Section 6.11; provided, however, that no Lien permitted
under this clause (g) will extend to any Collateral;

(h) Liens on funds of the Borrower or any Subsidiary held in deposit accounts
with third party providers of payment services securing credit card charge-back
reimbursement and similar obligations of the Borrower or the Subsidiaries;
provided that the amount of funds at any time subject to such Liens does not
exceed $1,000,000; and

(i) Liens on insurance policies and proceeds of insurance policies (including
rebates of premiums) securing Indebtedness incurred pursuant to
Section 6.01(a)(xiii) to finance the payment of premiums on the insurance
policies subject to such Liens.

 

72



--------------------------------------------------------------------------------

SECTION 6.03. Fundamental Changes. The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, (a) any wholly-owned Domestic
Subsidiary may merge or consolidate with the Borrower in a transaction in which
the Borrower is the surviving entity, (b) any Person may merge or consolidate
with any Subsidiary in a transaction in which the surviving entity is a
Subsidiary (and if any party to such merger is a Subsidiary Loan Party, is or
will concurrently therewith become a Subsidiary Loan Party) and (c) any
Subsidiary (other than a Subsidiary Loan Party) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided, in each case that any such merger or consolidation involving
a Person that is not a wholly-owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.04.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of the Subsidiaries to, purchase,
hold, acquire, make or permit to exist any Investment, except:

(a) Permitted Investments;

(b) Investments (other than in Subsidiaries) existing on the Original Effective
Date;

(c) investments by the Borrower and the Subsidiaries in Equity Interests in
their subsidiaries; provided that (i) such subsidiaries are Subsidiaries prior
to such investments, (ii) any such Equity Interests held by a Loan Party in a
Domestic Subsidiary or a Significant Foreign Subsidiary shall be pledged
pursuant to the Collateral Agreement or a Foreign Pledge Agreement (subject to
the limitations applicable to Equity Interests of a Significant Foreign
Subsidiary referred to in the definition of “Collateral and Guarantee
Requirement”) and (iii) the aggregate amount of such investments by Loan Parties
in, and loans and advances by Loan Parties to, and Guarantees by Loan Parties of
Indebtedness and other obligations of, Foreign Subsidiaries (excluding all such
investments, loans, advances and Guarantees existing on the Amendment Agreement
Effective Date) shall not exceed $20,000,000 at any time outstanding;

(d) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) such loans
or advances comply with Section 6.01(a)(ix) and (ii) the amount of such loans
and advances made by Loan Parties to Foreign Subsidiaries shall be subject to
the limitation set forth in clause (c) above;

(e) Guarantees by the Borrower of Indebtedness or other obligations of any
Subsidiary, and Guarantees by any Subsidiary of Indebtedness or other
obligations of any other Subsidiary; provided that the amount of Indebtedness
and other obligations of Foreign Subsidiaries that is Guaranteed by Loan Parties
shall be subject to the limitation set forth in clause (c) above;

 

73



--------------------------------------------------------------------------------

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers, Franchisees
and suppliers, in each case in the ordinary course of business;

(g) Investments consisting of non-cash consideration permitted to be received in
respect of sales, transfers or dispositions of assets permitted by Section 6.05,
including Permitted Store Swaps; and

(h) other Investments in an aggregate amount not to exceed (A) on or prior to
December 31, 2009, $5,000,000 at any time outstanding and (B) thereafter,
$10,000,000, provided, however, that not more than $5,000,000 of such
Investments in the aggregate outstanding at any time may be in the form of
Investments in Equity Interests, evidences of Indebtedness or other securities
of, or loans or advances to, or Guarantees of any Indebtedness or other
obligation of, any Person.

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of (in one
transaction or a series of transactions) all or any substantial part of the
assets of the Borrower and the Subsidiaries, taken as a whole, or any Equity
Interest owned by it, nor will the Borrower permit any of the Subsidiaries to
issue any additional Equity Interest in such Subsidiary (other than to the
Borrower or a Subsidiary), except:

(a) sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business, including sales to Franchisees;

(b) sales, transfers and dispositions to the Borrower or a Subsidiary; provided
that any such sales, transfers or dispositions involving a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

(c) Permitted Store Sales and Permitted Store Swaps; provided that the sum of
(i) the aggregate non-cash consideration received for all Permitted Store Sales
(other than non-cash consideration permitted by clause (ii) of the proviso at
the end of this Section in transactions involving consideration at least 75% of
which is cash and cash equivalents) plus (ii) the aggregate fair market value of
all Stores and related assets transferred by the Borrower and its Subsidiaries
in Permitted Store Swaps (less any consideration in the form of cash and cash
equivalents received in exchange therefor) does not exceed $25,000,000; and

(d) sales, transfers and other dispositions of assets (including sales of Equity
Interests) that are consummated after July 2, 2007; provided that (i) the
cumulative aggregate fair market value of all assets (including Equity
Interests) sold, transferred or otherwise disposed of in reliance on this
clause (d) (determined at the time of any such sale, transfer or other
disposition and without

 

74



--------------------------------------------------------------------------------

regard to subsequent changes in such value) shall not exceed $45,000,000 and
(ii) all proceeds of any such sale, transfer or other disposition consummated by
the Borrower or any Domestic Subsidiary after the Restatement Effective Date
that are in the form of cash and cash equivalents shall, substantially
concurrently with the receipt thereof by the Borrower or such Domestic
Subsidiary, be deposited in one or more deposit accounts or securities accounts
that are subject to Account Control Agreements; and

(e) sales, transfers and other dispositions of assets (including sales of Equity
Interests) that are consummated after July 2, 2007; provided that (i) the
cumulative aggregate fair market value of all assets (including Equity
Interests) sold, transferred or otherwise disposed of in reliance on this
clause (e) (determined at the time of any such sale, transfer or other
disposition and without regard to subsequent changes in such value) shall not
exceed $75,000,000 and (ii) all proceeds of any such sale, transfer or other
disposition consummated by the Borrower or any Domestic Subsidiary after the
Restatement Effective Date that are in the form of cash and cash equivalents
shall, substantially concurrently with the receipt thereof by the Borrower or
such Domestic Subsidiary, be deposited in one or more deposit accounts or
securities accounts that are subject to Account Control Agreements;

provided that all sales, transfers, leases and other dispositions permitted
hereby (including sales of Equity Interests) (i) shall (except in the case of
those permitted by clause (b) above) be made for fair value and (ii) shall be
made solely for consideration of which at least 75% thereof is in cash or cash
equivalents (provided that sales of Permitted Investments shall be made solely
for cash or cash equivalents and Permitted Store Sales and Permitted Store Swaps
may be effected for non-cash consideration to the extent permitted by clause
(c) above).

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for (a) any such sale
of any fixed or capital assets that is made for cash consideration in an amount
not less than the cost of such fixed or capital asset and is consummated within
90 days after the Borrower or any Subsidiary acquires or completes the
construction of such fixed or capital asset and (b) any other such sale of any
property, provided that (i) such sale is made for cash consideration in an
amount not less than the fair market value of such property, (ii) the aggregate
fair market value of all property sold in reliance on this clause
(b) (determined at the time of any such sale and without regard to subsequent
changes in such value) shall not exceed $28,000,000 and (iii) after giving
effect to any such sale on a pro forma basis, including the incurrence of any
Indebtedness arising therefrom and any repayment of Indebtedness with the
proceeds thereof, the Leverage Ratio, determined as of the last day of the
fiscal quarter of the Borrower most recently ended on or prior to the date of
such sale, shall not exceed 2.50 to 1.00.

 

75



--------------------------------------------------------------------------------

SECTION 6.07. Hedging Agreements. The Borrower will not, and will not permit any
of the Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, and will not permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except (i) the Borrower may
declare and pay dividends with respect to its capital stock payable solely in
additional shares of its common stock, (ii) Subsidiaries may declare and pay
dividends ratably with respect to their capital stock, (iii) the Borrower may
declare and pay regular quarterly dividends with respect to the Convertible
Preferred Stock (payable solely in shares of Convertible Preferred Stock or
common stock of the Borrower) from time to time and (iv) the Borrower may
acquire Equity Interests in the Borrower or options with respect thereto in
exchange solely for Equity Interests in the Borrower or options for Equity
Interests in the Borrower pursuant to stock option and other employee benefits
plans of the Borrower.

(b) The Borrower will not, and will not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01; and

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
and

(v) prepayments of Capital Lease Obligations with respect to real estate
interests in Stores or with respect to equipment for the purpose of enabling the
Borrower or a Subsidiary to acquire such real estate interests or equipment.

SECTION 6.09. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions in the ordinary course of business that are at prices
and on terms and conditions not less

 

76



--------------------------------------------------------------------------------

favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between a Loan
Party and a Subsidiary that is not a Loan Party that are at prices and on terms
and conditions not less favorable to such Loan Party than could be obtained on
an arm’s-length basis from unrelated third parties, (c) transactions between or
among the Borrower and the other Loan Parties not involving any other Affiliate,
(d) the performance and payment by the Borrower of its obligations under, and
other transactions required pursuant to, the Viacom Agreements, (e) Restricted
Payments permitted pursuant to Section 6.08 and (f) Investments permitted
pursuant to Section 6.04(c), 6.04(d) or 6.04(e).

SECTION 6.10. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
any Obligations, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document or Subordinated Debt Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the Original Effective Date
identified on Schedule 6.10 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) the
foregoing shall not apply to restrictions and conditions imposed by agreements
relating to Indebtedness of Foreign Subsidiaries permitted under clause
(viii) of Section 6.01(a), provided that such restrictions and conditions apply
only to Foreign Subsidiaries, (v) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment or subletting thereof.

SECTION 6.11. Amendment of Material Documents. The Borrower will not, and will
not permit any Subsidiary to, amend, modify or waive any of its rights or
increase its obligations under (a) its certificate of incorporation, by-laws or
other organizational documents in a manner materially adverse to the interests
of the Lenders, (b) any Viacom Agreement if such amendment, modification, waiver
or increase, taken as a whole, results in, or would reasonably be expected to
result in, a material adverse effect on the ability of the Loan Parties, taken
as a whole, to perform any of their material obligations under any Loan
Document, (c) the Subordinated Debt Documents in a manner materially adverse to
the interests of the Lenders or (d) the terms of the Convertible Preferred Stock
in a manner materially adverse to the interests of the Lenders.

 

77



--------------------------------------------------------------------------------

SECTION 6.12. Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
ending (a) after March 31, 2009 but on or prior to January 3, 2010 to be less
than 1.25 to 1.00 and (b) after January 3, 2010 to be less than 1.30 to 1.00.

SECTION 6.13. Leverage Ratio. The Borrower will not permit the Leverage Ratio to
exceed at any time 2.75 to 1.00.

SECTION 6.14. Capital Expenditures. The Borrower will not permit Capital
Expenditures for (a) the fiscal year ending December 31, 2009 to exceed
$30,000,000 in the aggregate (such amount being referred to as the “2009 CapEx
Amount”), (b) the fiscal year ending December 31, 2010 to exceed $40,000,000 in
the aggregate and (c) the fiscal year ending December 31, 2011 to exceed
$80,000,000 in the aggregate; provided that up to $10,000,000 of the 2009 CapEx
Amount that has not been expended to make Capital Expenditures during the fiscal
year ending December 31, 2009 may be carried over for expenditure in the fiscal
year ending December 31, 2010.

SECTION 6.15. Deposit and Securities Accounts. The Borrower will not permit on
any Business Day the fair market value on such Business Day of cash and cash
equivalents held in deposit accounts and securities accounts that are subject to
Account Control Agreements to be less than 95% of the fair market value on such
Business Day of all Available Cash. The Borrower will not, and will not permit
any Domestic Subsidiary to, establish any deposit account or securities account
that is a concentration account unless such deposit account or securities
account is subject to an Account Control Agreement.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee payable
under this Agreement, or shall have failed to make any deposit required to be
made pursuant to Section 2.06(h)(iii), in each case when and as the same shall
come due and payable or shall be required to be so made, and such failure shall
continue unremedied for a period of five days, or any Loan Party shall fail to
pay any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of ten days;

 

78



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished in writing pursuant
to or in connection with any Loan Document or any amendment or modification
thereof or waiver thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI or in Sections 5.01(i), 5.02, 5.04 (with
respect to the existence of the Borrower), 5.11 (with respect to the Collateral
and Guarantee Requirement being satisfied concerning any new Domestic Subsidiary
or new Significant Foreign Subsidiary being formed or acquired) or 5.13;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days (or, in the case of Sections 5.01(f), 5.01(g) and 5.01(h),
three Business Days) after written notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace periods provided for in the document governing
such Material Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

79



--------------------------------------------------------------------------------

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount (net
of any insurance proceeds the Borrower or any such Subsidiary receives or is
reasonably likely to receive within 90 days of such judgment) in excess of
$25,000,000 shall be rendered by a court or other authority having jurisdiction
against the Borrower or any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;

(m) any Guarantee or Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid
Guarantee or a valid and perfected Lien, with the priority required by the
applicable Security Document, except in the case of a Lien, as a result of the
Administrative Agent’s failure to maintain possession of any stock certificates
delivered to it under the Collateral Agreement; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during (but only during) the continuance of such event, the Administrative Agent
shall at the request of the Required Lenders or may with the Required Lenders’
written consent, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to

 

80



--------------------------------------------------------------------------------

be due and payable, together with accrued interest thereon and all fees
(including fees referred to in Section 2.13(b) or 2.13(c)) and other obligations
of the Borrower accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII

The Agents

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement to serve as
administrative agent and collateral agent hereunder and under the other Loan
Documents, and authorizes such entity to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States, each of the Lenders and the Issuing
Banks hereby grants to the Administrative Agent any required powers of attorney
to execute any Security Document governed by the laws of such jurisdiction on
such Lender’s or Issuing Bank’s behalf.

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Issuing Banks Agent in the heading of this Agreement to serve as the
issuing banks agent hereunder and under the other Loan Documents and authorizes
such entity to take such actions and to exercise such powers as are delegated to
the Issuing Banks Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent or the Issuing Banks Agent
hereunder shall have the same rights and powers in its capacity as a Lender or
an Issuing Bank as any other Lender or Issuing Bank and may exercise the same as
though it were not the Administrative Agent or the Issuing Banks Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent or the Issuing
Banks Agent hereunder.

The Administrative Agent and the Issuing Banks Agent shall not have any duties
or obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) neither the Administrative Agent
nor the Issuing Banks Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(b) neither the Administrative Agent

 

81



--------------------------------------------------------------------------------

nor the Issuing Banks Agent shall have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or that the Issuing Banks Agent is required to
exercise, and (c) except as expressly set forth in the Loan Documents, neither
the Administrative Agent nor the Issuing Banks Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the entity serving as Administrative Agent, the Issuing Banks Agent
or any of their Affiliates in any capacity. The Administrative Agent shall not
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Issuing Banks Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Issuing Banks or in
the absence of its own gross negligence or willful misconduct. Neither the
Administrative Agent nor the Issuing Banks Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent or the Issuing Banks Agent by the Borrower, a Lender or an
Issuing Bank, and neither the Administrative Agent nor the Issuing Banks Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or the Issuing Banks Agent, as
applicable. Without limiting the foregoing, the Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into whether any
Lender is at any time an Affiliated Assignee and, unless the Administrative
Agent shall have received, pursuant to the covenants, if any, of such Lender set
forth in the Assignment and Assumption pursuant to which such Lender shall have
purchased and assumed any Loan or Commitment hereunder, prior written notice
from any Lender that such Lender is an Affiliated Assignee, the Administrative
Agent may deal with such Lender (including for purposes of determining the
consent, approval, vote or other similar action of the Lenders or the Lenders of
any Class), and shall not incur any liability for so doing, as if such Lender
were not an Affiliated Assignee.

The Administrative Agent and the Issuing Banks Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.
Without limiting the foregoing, the Issuing Banks Agent shall not be responsible
for or have any duty to ascertain or inquire into whether any Viacom Beneficiary
Cash Collateral Release shall have occurred (or into the amount thereof), and
may determine the existence of any

 

82



--------------------------------------------------------------------------------

Viacom LC Cash Collateral Excess solely on the basis of the notices provided to
the Issuing Banks Agent by the Borrower pursuant to Section 5.02(e) (and shall
incur no liability for any errors in such determination arising from the failure
by the Borrower to deliver any such notice). The Administrative Agent and
Issuing Banks Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. Each of the Administrative Agent and
the Issuing Banks Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Each of the Administrative Agent and the Issuing Banks Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by it. The Administrative Agent, the Issuing Banks Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent, the Issuing Banks Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or Issuing Banks Agent, as applicable.

Without limiting the foregoing, the Issuing Banks Agent may appoint any Issuing
Bank as a sub-agent of the Issuing Banks Agent for the purpose of holding any LC
Cash Collateral. Each Issuing Bank agrees that, notwithstanding any such
appointment of an Issuing Bank as a sub-agent of the Issuing Banks Agent, the
Issuing Banks Agent shall retain exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Cash Collateral Account (which term,
for purposes of this paragraph and each other provision hereof where the context
so requires (including Sections 2.06(h)(vi) and 2.06(h)(vii)), shall include any
deposit or other account in which any such sub-agent holds any LC Cash
Collateral) and the LC Cash Collateral (which term, for the avoidance of doubt,
shall include any portion thereof held by any sub-agent of the Issuing Banks
Agent), except to the extent such dominion and control shall have been delegated
to such Issuing Bank as a sub-agent of the Issuing Banks Agent.

Subject to the appointment and acceptance of a successor to the Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the Borrower’s
consent (which consent shall not be unreasonably withheld or delayed), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges

 

83



--------------------------------------------------------------------------------

and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Subject to the appointment and acceptance of a successor to the Issuing Banks
Agent as provided in this paragraph, the Issuing Banks Agent may resign at any
time by notifying the Administrative Agent, the Issuing Banks and the Borrower.
Upon any such resignation, the Issuing Banks shall have the right, with the
Borrower’s consent (which consent shall not be unreasonably withheld or
delayed), to appoint a successor. If no successor shall have been so appointed
by the Issuing Banks and shall have accepted such appointment within 30 days
after the retiring Issuing Banks Agent gives notice of its resignation, then the
retiring Issuing Banks Agent may, on behalf of the Issuing Banks, appoint a
successor Issuing Banks Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Issuing Banks Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Issuing Banks Agent, and the retiring Issuing Banks Agent
shall be discharged from its duties and obligations hereunder. After the Issuing
Banks Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring Issuing
Banks Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as
Issuing Banks Agent.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Issuing Banks Agent, any other
Lender or any other Issuing Bank and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender and Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Issuing Banks Agent, any other Lender or any other Issuing Bank and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

The banks (or Affiliates thereof) identified in this Agreement as a
“documentation agent” or “syndication agent” shall not have any right, power,
liability, responsibility or duty under this Agreement other than those
applicable to all banks herein.

 

84



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a) if to the Borrower, to it at 1201 Elm Street, Suite 2100; Dallas, Texas
75270, Attention of Treasurer (Fax No. 214-854-3599) and if such notice is in
respect of a Default or an Event of Default with a copy to the same address,
Attention of General Counsel (Fax No. (214) 854-3677);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Mr. Thai Pham (Fax No. (713) 750-2956), with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, New York, New York 10017, Attention of Mr. Barry Bergman
(Fax No. (212) 270-6637);

(c) if to the Issuing Banks Agent, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Mr. Thai Pham (Fax No. (713) 750-2956), with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, New York, New York 10017, Attention of Mr. Barry Bergman
(Fax No. (212) 270-6637);

(d) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrower; and

(e) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, an Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver

 

85



--------------------------------------------------------------------------------

or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or the
applicable Issuing Bank may have had notice or knowledge of such Default at the
time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the maturity of any Loan, or any scheduled date of payment of the
principal amount of any Term Loan under Section 2.11, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration or reduction of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.19(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
affected Lender, (v) change any of the provisions of this Section or the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release any Subsidiary Loan Party from its Guarantee under the
Collateral Agreement (except as expressly provided in the Collateral Agreement),
or limit its liability in respect of such Guarantee, without the written consent
of each Lender, (vii) release all or any substantial part of the Collateral from
the Liens of the Security Documents, without the written consent of each Lender,
or (viii) change any provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of any Class differently than those holding Loans of any other Class,
without the written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each affected Class; provided
further that (a) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, an Issuing Bank or the Swingline
Lender without the prior written consent of the Administrative Agent, such
Issuing Bank or the Swingline Lender, as the case may be, and (b) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of one Class of Lenders (but not any other Class
of Lenders) may be effected by an agreement or agreements in writing entered
into by the Borrower and requisite percentage in interest of the affected Class
of Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding

 

86



--------------------------------------------------------------------------------

the foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower, the Required Lenders and the
Administrative Agent (and, if their rights or obligations are affected thereby,
the Issuing Banks and the Swingline Lender) if (i) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (ii) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment (including pursuant to an assignment to a replacement Lender in
accordance with Section 9.04) in full of the principal of and interest accrued
on each Loan made by it and all other amounts owing to it or accrued for its
account under this Agreement.

SECTION 9.02A. Concerning the Issuing Banks Agent. No waiver, amendment or other
modification of this Agreement or any other Loan Document, or any provision
hereof or thereof, shall amend, modify or otherwise affect the rights or duties
of the Issuing Banks Agent without the prior written consent of the Issuing
Banks Agent.

SECTION 9.02B. Concerning the Revolving Lenders. (a) No waiver, amendment or
other modification of this Agreement shall postpone any scheduled date of
payment of the principal amount of any Revolving Loan under Section 2.11, or
reduce the amount of or waive or excuse any such payment, without the written
consent of each Revolving Lender affected thereby. The Revolving Lenders
acknowledge and agree that there is no scheduled date of reduction of any
Revolving Commitment.

(b) Notwithstanding anything to the contrary in Article VII, in the event any
Loans shall have been declared to be due and payable (in whole or in part)
pursuant to Article VII, all the Revolving Commitments shall automatically
terminate and the principal of all the Revolving Loans, together with all
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder for the account of any Revolving Lender, in its capacity as
such, shall automatically become due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.

(c) The Borrower shall not, without the prior written consent of the Revolving
Lenders holding a majority in interest of the Revolving Loans, agree to any
amendment or other modification of this Agreement that (i) amends the term
“Tranche B Maturity Date” to refer to a date preceding August 20, 2011, or
otherwise shortens the final stated maturity of the Tranche B Term Loans,
(ii) amends Section 2.11(b) to increase, with respect to any date set forth in
such Section, the aggregate principal amount of the Tranche B Term Loans payable
on such date, or otherwise shortens the weighted average scheduled maturity of
the Tranche B Term Loans outstanding on the Restatement Effective Date compared
to the weighted average scheduled maturity of such Loans (determined on the
basis of the scheduled repayments required to be made after the Restatement
Effective Date pursuant to Section 2.11(b)) as of the Restatement Effective Date
or (iii) amends or otherwise modifies the provisions of this Section.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the

 

87



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Banks Agent and their Affiliates, including
the reasonable fees, charges and disbursements of counsel, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Banks in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Banks Agent, any Issuing Bank or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, the Issuing Banks Agent, any Issuing Bank or any
Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Banks
Agent, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan, Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was

 

88



--------------------------------------------------------------------------------

incurred by or asserted against the Administrative Agent in its capacity as
such. For purposes hereof, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the outstanding Revolving Loans, outstanding Term
Loans and unused Commitments at the time.

(d) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Issuing Banks Agent under paragraph (a) or (b) of this Section,
each Issuing Bank severally agrees to pay to the Issuing Banks Agent such
Issuing Bank’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Issuing Banks Agent in its capacity as such. For purposes hereof, an
Issuing Bank’s “pro rata share” shall be determined based upon its share of the
sum of the aggregate LC Exposures at the time.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan, Letter of
Credit or the use of the proceeds thereof.

(f) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and each Issuing Bank (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Banks Agent, the Issuing Banks and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to (1) a Lender, an Affiliate of a

 

89



--------------------------------------------------------------------------------

Lender or an Approved Fund or (2) if an Event of Default under clause (a), (b),
(h) or (i) of Article VII has occurred and is continuing, any other assignee;
and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
shall not be less than $1,000,000, unless each of the Borrower and the
Administrative Agent otherwise consents; provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VII has occurred and is continuing:

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (d) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption and, in the case of an
Affiliated Assignee, subject to the agreements set forth therein, have the
rights

 

90



--------------------------------------------------------------------------------

and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Banks Agent, the Issuing Banks and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Banks, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) with respect to any participations
sold after the Amendment Agreement Effective Date, such Participant has
represented and warranted to such Lender that it is not, and for so long as it
shall be a Participant will not become, an Affiliated Assignee, (ii) such
Lender’s obligations under this Agreement shall remain unchanged, (iii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iv) the Borrower, the Administrative Agent,
the Issuing Banks Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right

 

91



--------------------------------------------------------------------------------

to enforce the Loan Documents and to approve any amendment, modification or
waiver of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.16, 2.17 and 2.18 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.19(c) as
though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.18 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.18(e) as
though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Banks Agent, any Issuing Bank or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.16, 2.17, 2.18 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

92



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees or
expense reimbursements payable to the Administrative Agent or any arranger of
the credit facilities contemplated hereby constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective as provided in the
Amendment Agreement, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing

 

93



--------------------------------------------------------------------------------

Banks Agent, any Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01, such service to be effective
upon receipt. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (in which case such Person thereby
required agrees to inform the Borrower prior to such disclosure), (d) to any
other

 

94



--------------------------------------------------------------------------------

party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the prior written consent of the Borrower or (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section. For the purposes of this Section, “Information” means
all information received from the Borrower or any Subsidiary relating to the
Borrower, the Subsidiaries or their businesses, other than any such information
that is publicly available. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as a commercially
prudent Person would accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Patriot Act. The Lenders hereby notify the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), they may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow each Lender to identify the Borrower in accordance with the Patriot Act.
This notice is given in accordance with the requirements of the Patriot Act and
is effective for each Lender.

 

95



--------------------------------------------------------------------------------

EXHIBIT B

TO AMENDMENT AGREEMENT

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Each
capitalized term used but not defined herein shall have the meaning assigned to
such term in the Credit Agreement dated as of August 20, 2004, as amended and
restated as of April 2, 2009 and effective as of the Restatement Effective Date
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Blockbuster Inc., a Delaware corporation (the “Borrower”),
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other parties thereto, receipt of a copy of which is hereby acknowledged
by the Assignee. Terms defined in the Credit Agreement are used herein with the
same meanings. The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such Assignor’s
outstanding rights and obligations under the facilities identified below, and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (a) above (the
rights and obligations sold and assigned pursuant to clauses (a) and (b) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

In addition to the representations and warranties set forth in the Standard
Terms and Conditions, the Assignee, unless it shall have identified itself below
as an “Affiliated Assignee”, represents and warrants that, as of the Effective
Date, it is not an Affiliated Assignee. The Assignee further agrees that,
whether or not it is an Affiliated Assignee as of the Effective Date, it shall
be bound by the agreements set forth in Section 1.2 of the Standard Terms and
Conditions.



--------------------------------------------------------------------------------

1. Name of Assignor:                                          
                                                                            

 

2. Name of Assignee:                                          
                                                                            

 

3. Assignee’s Address for Notices:                                          
                                                       

 

4. Is Assignee an “Affiliated Assignee”:    Yes:  ¨    No:  ¨

 

5. Borrower: Blockbuster Inc.

 

6. Administrative Agent: JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement.

 

7. Credit Agreement: Credit Agreement dated as of August 20, 2004, as amended
and restated as of April 2, 2009 and effective as of the Restatement Effective
Date (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Blockbuster Inc., the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other parties thereto.

 

8. Assigned Interest:

 

Facility Assigned

   Aggregate Amount
of Commitments/
Loans of all
Lenders    Amount of
Commitment/Loans
Assigned    Percentage Assigned
of Aggregate
Amount of
Commitments/Loans
of all Lenders1 Revolving Loans/ Revolving Commitment:    $      $      %
Tranche A Term Loans:    $      $      % Tranche B Term Loans:    $      $     
%

Effective Date: [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR].

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Subsidiaries and
its and their Related Parties and securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and State securities laws.

 

1

Set forth, to at least nine decimals, as a percentage of Commitments/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[Name of Assignor], as Assignor By:  

 

Name:   Title:   [Name of Assignee], as Assignee By:  

 

Name:   Title:    

 

3



--------------------------------------------------------------------------------

[The undersigned hereby consent to the within assignment:]2

 

[BLOCKBUSTER INC.,

as the Borrower,

   

[JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

    by:  

 

    by:  

 

Name:       Name:   Title:]       Title:]  

 

2

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

4



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties and Agreements.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document of any of their respective obligations under any Loan Document;
and (c) acknowledges that: (i) the Assignee may possess material, non-public,
confidential information concerning the Borrower and/or the Assigned Interest
which may be material regarding the Borrower, its financial condition, results
of operations, businesses, properties, assets, liabilities, management,
projections, appraisals, plans and prospects (the “Confidential Information”),
(ii) the Assignee may not have disclosed all such Confidential Information to
the Assignor, (iii) the Confidential Information may be material to a
determination of a fair value for the Assigned Interest and that value may be
substantially different than the agreed consideration, (iv) the Assignor is
experienced, sophisticated and knowledgeable in the trading of syndicated loans
and other obligations of private and public companies and understand the
disadvantage that may result from purchasing or selling the Assigned Interest
without knowledge of the Confidential Information, (v) the Assignor believes, by
reason of its business or financial experience or its own independent
investigation, that it is capable of evaluating the merits and risks of the
assignment and assumption of the Assigned Interest and the transactions
contemplated thereby and of protecting its own interest in connection with the
assignment and assumption of the Assigned Interest and the transactions
contemplated thereby, (vi) Assignor has determined to assign its Assigned
Interest notwithstanding its lack of knowledge of the Confidential Information
and (vii) Assignor expressly releases the Assignee from any and all liabilities
arising from its inability to review the Confidential Information and agrees to
make no claim against the Assignee or any of its affiliates and its respective
officers, employees, agents and controlling persons in respect of the assignment
and assumption of the Assigned Interest and the transactions contemplated
thereby based on the failure to disclose the Confidential Information. The
Assignor further acknowledges that the Confidential Information may not be
available to the Administrative Agent or the other Lenders.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and, if applicable, to become a Lender under the Credit Agreement,
(ii) it satisfies the requirements, if any, specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and, if applicable, become a Lender thereunder, (iii) from and after
the Effective Date, it



--------------------------------------------------------------------------------

shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of a Lender under the
Credit Agreement, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) of the Credit Agreement, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
Section 2.18(e) of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

1.3 Concerning Affiliated Assignees. (a) The Assignee agrees that, if it shall
have specified above that it is not an Affiliated Assignee as of the Effective
Date, in the event it shall have become an Affiliated Assignee at any time after
the Effective Date, the Assignee shall give written notice thereof to the
Administrative Agent within three Business Days of becoming an Affiliated
Assignee.

(b) If and for so long as the Assignee shall be an Affiliated Assignee, (i) in
connection with any matter requiring the consent, approval, vote or other
similar action of the Lenders, or the Lenders of any Class, the Assignee shall
be deemed to have consented, approved, voted or have taken such action in
respect of its Loans and Commitments in the same proportion to the consents,
approvals or votes provided, or actions taken, by the Lenders (or, in the case
of any consent, approval, vote or other similar actions of the Lenders of any
Class, the Lenders of such Class) that, as of the time of such consent,
approval, vote or other similar action, are not Affiliated Assignees (and any
consent, approval, vote or other similar action by the Assignee that is
inconsistent with this clause (i) shall be disregarded), (ii) the Lenders (or
the Lenders of any Class), in determining whether to take any actions, and the
Administrative Agent in carrying out actions that Lenders or Lenders of any
Class may take under the Credit Agreement and the other Loan Documents, shall
have no duties to the Assignee and no liability or responsibility for any
consequences of such actions taken under the Credit Agreement and the other Loan
Documents insofar as they may affect the interests of the Assignee, and
(iii) the Assignee shall not have any right to (A) participate in any
deliberations of the Lenders or the Lenders of any Class, unless so requested,
with respect to any matter under the Credit Agreement and the other Loan
Documents or (B) have access, unless so granted, to any information prepared for
or related to such deliberations and made available solely to the Lenders or
Lenders of any Class.

(c) The Assignee agrees that, if a proceeding under the Bankruptcy Code (as
defined below) or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law shall be commenced by or against the Borrower or any
Subsidiary prior to the time when the Loan Document Obligations (as defined in
the Collateral Agreement) have been paid and discharged in full, the Assignee,
if it shall be an Affiliated Assignee at the time of the

 

2



--------------------------------------------------------------------------------

commencement thereof or shall become an Affiliated Assignee at any time
thereafter prior to such payment and discharge, (i) shall promptly give notice
to the Administrative Agent of any solicitation of the Assignee for a vote, or
of the Assignee’s receipt of a ballot to vote, in or in connection with such
proceeding and (ii) irrevocably authorizes and empowers the Administrative Agent
to vote on behalf of the Assignee with respect to the Loan Document Obligations
in any manner in the Administrative Agent’s sole discretion, unless the
Administrative Agent instructs the Assignee to vote, in which case the Assignee
shall vote with respect to the Loan Document Obligations as the Administrative
Agent directs; provided that the Administrative Agent shall vote the Loan
Document Obligations as directed by the Required Lenders. To give effect to the
foregoing right of the Administrative Agent to vote on behalf of the Assignee,
if it shall be an Affiliated Assignee at the time of the commencement of any
such proceeding or shall become an Affiliated Assignee at any time thereafter
prior to any such payment and discharge, with respect to the Loan Document
Obligations set forth above, the Assignee hereby constitutes and appoints the
Administrative Agent and any officer or agent of the Administrative Agent, with
full power of substitution, as the Assignee’s true and lawful attorney-in-fact
with full power and authority in the place of the Assignee and in the name of
the Assignee or in its own name, to take any and all appropriate action and to
execute any and all documents and instruments as, in the opinion of such
attorney, may be necessary or desirable to accomplish the purposes hereof, which
appointment as attorney is irrevocable and coupled with an interest; provided
that the Administrative Agent shall not exercise the foregoing rights in such
capacity until the commencement by or against the Borrower or any Subsidiary of
a proceeding under the Bankruptcy Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law. For purposes of this
paragraph, “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy Code”, as now and hereinafter in effect, or any successor statute.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions.

3.1 From and after the Effective Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender under the Credit Agreement with the
Commitments and Loans as set forth herein, and (b) the Assignor shall, to the
extent of the Assigned Interest assigned pursuant to this Assignment and
Assumption, be released from its obligations under the Credit Agreement (and, in
the case this Assignment and Assumption covers all of the Assignor’s rights and
obligations under the Credit Agreement, the Assignor shall cease to be a party
to the Credit Agreement but shall continue to be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 9.03 of the Credit Agreement).

3.2 This Assignment and Assumption shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed by one or more of the parties to this
Assignment and Assumption

 

3



--------------------------------------------------------------------------------

on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Assignment and Assumption
and the rights and obligations of the parties hereunder shall be construed in
accordance with and governed by and interpreted under the laws of the State of
New York.

 

4